EXHIBIT 10.2

 



 

CREDIT AGREEMENT

 

dated as of June 25, 2018

 

among

 

[image_002.jpg]

 

IHS MARKIT LTD.,
as Borrower,

 

The Lenders Party Hereto

 

and

 

HSBC Bank USA, National Association,
as Administrative Agent,

 

BANK OF AMERICA, N.A.
and
JPMORGAN CHASE BANK, N.A.,
as Syndication Agents

 

and

 

ROYAL BANK OF CANADA



and



WELLS FARGO BANK, NATIONAL ASSOCIATION,



as Documentation Agents



___________________________

 

HSBC Securities (USA) Inc., as Sole Lead Arranger and Sole Bookrunner

 

 

 

TABLE OF CONTENTS

 

Page

 



ARTICLE I Definitions 1 Section 1.01 Defined Terms 1 Section 1.02 Classification
of Loans and Borrowings 24 Section 1.03 Terms Generally 24 Section 1.04
Accounting Terms; GAAP 25 Section 1.05 Conversion of Foreign Currencies 25
Section 1.06 Certain Calculations and Tests 26       ARTICLE II The Credits 27
Section 2.01 Commitments 27 Section 2.02 Loans and Borrowings 27 Section 2.03
Requests for Borrowings 28 Section 2.04 [Reserved] 28 Section 2.05 [Reserved] 28
Section 2.06 Funding of Borrowings 28 Section 2.07 Interest Elections 29 Section
2.08 Termination and Reduction of Commitments 30 Section 2.09 Repayment of
Loans; Evidence of Debt 31 Section 2.10 [Reserved] 32 Section 2.11 Prepayment of
Loans 32 Section 2.12 Fees 33 Section 2.13 Interest 34 Section 2.14 Alternate
Rate of Interest 35 Section 2.15 Increased Costs 36 Section 2.16 Break Funding
Payments 37 Section 2.17 Taxes 38 Section 2.18 Payments Generally; Pro Rata
Treatment; Sharing of Set-Offs 42 Section 2.19 Mitigation Obligations;
Replacement of Lenders 43 Section 2.20 Defaulting Lenders 44 Section 2.21
Illegality 45       ARTICLE III Representations and Warranties 46 Section 3.01
Organization; Powers 46 Section 3.02 Authorization; Enforceability 46 Section
3.03 Governmental Approvals; No Conflicts 46 Section 3.04 Financial Condition;
No Material Adverse Change 46 Section 3.05 [Reserved] 47 Section 3.06 Litigation
47 Section 3.07 Compliance with Laws 47 Section 3.08 Investment Company Status
47 Section 3.09 Taxes 47 Section 3.10 ERISA 47 Section 3.11 Margin Securities 47
     



i





            Section 3.12 Use of Proceeds 47 Section 3.13 OFAC and
Anti-Corruption Laws 48 Section 3.14 Patriot Act 48 Section 3.15 Solvency 48    
  ARTICLE IV Conditions 48 Section 4.01 Effective Date 48 Section 4.02 Closing
Date 49 Section 4.03 Availability 50       ARTICLE V Affirmative Covenants 51
Section 5.01 Financial Statements and Other Information 51 Section 5.02 Notice
of Material Events 53 Section 5.03 Existence; Conduct of Business 53 Section
5.04 Payment of Taxes 53 Section 5.05 Insurance 53 Section 5.06 Books and
Records and Inspection 54 Section 5.07 Compliance with Laws 54 Section 5.08
Anti-Corruption Laws and Sanctions 54       ARTICLE VI Negative Covenants 54
Section 6.01 Subsidiary Indebtedness 54 Section 6.02 Liens 55 Section 6.03
Fundamental Changes 55 Section 6.04 Anti-Corruption Laws and Sanctions 56      
ARTICLE VII Financial Covenants 56     Section 7.01 Interest Coverage Ratio 56
Section 7.02 Leverage Ratio 57       ARTICLE VIII Events of Default 57 Section
8.01 Events of Default; Remedies 57 Section 8.02 Performance by the
Administrative Agent 60 Section 8.03 Limitation on Separate Suit 60      
ARTICLE IX The Administrative Agent 60 Section 9.01 Appointment and Authority 60
Section 9.02 Rights as a Lender 60 Section 9.03 Exculpatory Provisions 61
Section 9.04 Reliance by the Administrative Agent 62 Section 9.05 Delegation of
Duties 62 Section 9.06 Resignation of Administrative Agent 62 Section 9.07
Non-Reliance on Administrative Agent and Other Lenders 63 Section 9.08 No Other
Duties, Etc. 63 Section 9.09 [Reserved] 64 Section 9.10 Lender Affiliates Rights
64 Section 9.11 Certain ERISA Matters 64      



ii





ARTICLE X Miscellaneous 66 Section 10.01 Notices 66 Section 10.02 Waivers;
Amendments 67 Section 10.03 Expenses; Indemnity; Damage Waiver 69 Section 10.04
Successors and Assigns. 71 Section 10.05 Survival 74 Section 10.06 Counterparts;
Integration; Effectiveness 75 Section 10.07 Severability 75 Section 10.08 Right
of Setoff 75 Section 10.09 Governing Law; Jurisdiction; Consent to Service of
Process 75 Section 10.10 WAIVER OF JURY TRIAL 77 Section 10.11 Headings 77
Section 10.12 Confidentiality 77 Section 10.13 Maximum Interest Rate 78 Section
10.14 No Duty 78 Section 10.15 No Fiduciary Relationship 79 Section 10.16
Construction 79 Section 10.17 Independence of Covenants 79 Section 10.18
Electronic Execution of Assignments and Certain Other Documents. 79 Section
10.19 USA PATRIOT Act 80 Section 10.20 [Reserved] 80 Section 10.21 Judgment
Currency 80 Section 10.22 Acknowledgement and Consent to Bail-In of EEA
Financial Institutions 81      



iii



LIST OF SCHEDULES AND EXHIBITS

 

SCHEDULES:     Schedule 2.01 – Commitments Schedule 3.06 – Disclosed Matters
Schedule 6.01 – Existing Indebtedness Schedule 6.02 – Existing Liens      
EXHIBITS:     Exhibit A – Form of Assignment and Assumption Exhibit B – Form of
Compliance Certificate Exhibit C – Form of Borrowing Request Exhibit D – Form of
Interest Election Request Exhibit E – Form of Solvency Certificate

iv



CREDIT AGREEMENT (this “Agreement”) dated as of June 25, 2018, by and among IHS
MARKIT LTD., an exempted limited company incorporated in Bermuda (the
“Borrower”), the Lenders from time to time party hereto and HSBC BANK USA,
NATIONAL ASSOCIATION, as Administrative Agent.

 

The parties hereto agree as follows:

 

ARTICLE I

Definitions

 

Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquisition” means the acquisition by the Borrower, directly or indirectly, of
Ipreo pursuant to the Acquisition Agreement.

 

“Acquisition Agreement” means that certain Agreement and Plan of Merger, dated
as of May 19, 2018, among Ipreo, the Seller, Markit North America, Inc. and
Iredell Holdings LLC.

 

“Acquisition Agreement Representations” means the representations made by the
Seller or Ipreo with respect to Ipreo and its subsidiaries in the Acquisition
Agreement as are material to the interests of the Lenders, but only to the
extent that the Borrower or any of its Subsidiaries has the right (taking into
account any applicable cure provisions) to terminate its obligations under the
Acquisition Agreement, or to decline to consummate the Acquisition pursuant to
the Acquisition Agreement, as a result of a breach of such representations in
the Acquisition Agreement.

 

“Acquisition Threshold” has the meaning assigned to such term in Section 7.02.

 

“Administrative Agent” means HSBC Bank, in its capacity as administrative agent
for the Lenders hereunder. HSBC Bank may, in its discretion, arrange for one or
more of its domestic or foreign branches or Affiliates to perform its
obligations as the Administrative Agent hereunder and in such event, the term
“Administrative Agent” shall include any such branch or Affiliate with respect
to such obligations.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. For the
avoidance of doubt, for all purposes of this Agreement and the other Loan
Documents, each EBT shall be deemed not to constitute an Affiliate of the
Borrower or any Subsidiary.

 

 



“Agent Parties” has the meaning assigned to such term in Section 10.01.

 

“Alternate Base Rate” means for any day a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of
interest in effect for such day as publicly announced from time to time by HSBC
Bank as its “prime rate,” and (c) the Eurodollar Rate plus 1.00%. The “prime
rate” is a rate set by HSBC Bank based upon various factors including HSBC
Bank’s costs and desired return, general economic conditions and other factors,
and is used as a reference point for pricing some loans, which may be priced at,
above, or below such announced rate. Any change in such prime rate announced by
HSBC Bank shall take effect at the opening of business on the day specified in
the public announcement of such change. Notwithstanding the foregoing, the
Alternate Base Rate shall not be less than zero for purposes of this Agreement.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977 and all other laws, rules, and regulations of any jurisdiction concerning
or relating to bribery or corruption.

 

“Applicable Percentage” means, as of any date, the applicable percentage set
forth below under the caption “Commitment Fee Rate”, based upon the Credit
Rating:

 

Level Credit Rating (S&P/Moody’s/Fitch) Commitment Fee Rate I > BBB+ / Baa1 /
BBB+ 0.125% II -BBB / Baa2 / BBB 0.15% III -BBB- / Baa3 / BBB- 0.175% IV BB+ /
Ba1 / BB+ 0.25% V < BB / Ba2 / BB 0.30%

 

“Applicable Rate” means for any day with respect to any ABR Loan or Eurodollar
Loan, as the case may be, the applicable rate per annum set forth below under
the caption “ABR Spread” or “Eurodollar Spread”, as the case may be, based upon
the Credit Rating and the number of days following the Closing Date:

 

  From and after the Closing Date through the 179th day following the Closing
Date From and after the 180th day following the Closing Date through the 269th
day following the Closing Date From and after the 270th day following the
Closing Date Level Credit Rating (S&P/Moody’s/Fitch) Eurodollar Spread ABR
Spread Eurodollar Spread ABR Spread Eurodollar Spread ABR Spread I > BBB+ / Baa1
/ BBB+ 1.00% 0.00% 1.25% 0.25% 1.75% 0.75%

2



II -BBB / Baa2 / BBB 1.25% 0.25% 1.50% 0.50% 2.00% 1.00% III -BBB- / Baa3 / BBB-
1.375% 0.375% 1.625% 0.625% 2.125% 1.125% IV BB+ / Ba1 / BB+ 1.50% 0.50% 1.75%
0.75% 2.25% 1.25% V < BB / Ba2 / BB 1.75% 0.75% 2.00% 1.00% 2.50% 1.50%

 

For purposes of the definitions of Applicable Percentage and Applicable Rate,
(a) if the Borrower shall not maintain a public Credit Rating from at least two
Rating Agencies, the Credit Rating shall be deemed to be (i) Level V, if the
Borrower has no public Credit Rating and (ii) one level lower than the
Borrower’s public Credit Rating, if the Borrower has one public Credit Rating,
(b) if the Borrower shall maintain a public Credit Rating from only two Rating
Agencies, then the higher of such Credit Ratings shall apply, unless there is a
split in Credit Ratings of more than one ratings level, in which case the Credit
Rating that is one level lower than the higher of the Borrower’s two Credit
Ratings shall apply, and (c) if the Borrower shall maintain a public Credit
Rating from all three Rating Agencies, if (i) two Credit Ratings are equivalent
and the third Credit Rating is lower, the higher Credit Rating shall apply, (ii)
two Credit Ratings are equivalent and the third Credit Rating is higher, the
lower Credit Rating shall apply and (iii) no Credit Ratings are equivalent, the
Credit Rating that is neither the highest nor the lowest Credit Rating shall
apply; provided that if the Credit Ratings established or deemed to have been
established by any Rating Agency shall be changed (other than as a result of a
change in the rating system of such Rating Agency), such change shall be
effective as of the date on which it is first announced by the applicable Rating
Agency.  Each change in the Applicable Rate or Applicable Percentage shall apply
during the period commencing on the effective date of such change and ending on
the date immediately preceding the effective date of the next such change.

 

“Approved Fund” has the meaning assigned to such term in Section 10.04.

 

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form (including electronic documentation generated by use
of an electronic platform) approved by the Administrative Agent and reasonably
acceptable to the Borrower.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA Section
3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code)
the assets of any such “employee benefit plan” or “plan”.

 

3



“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation, which certification
shall be substantially similar in form and substance to the form of
Certification Regarding Beneficial Owners of Legal Entity Customers published
jointly, in May 2018, by the Loan Syndications and Trading Association and
Securities Industry and Financial Markets Association.

 

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower Materials” has the meaning assigned to such term in Section 5.01.

 

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

 

“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that when used in connection with a Eurodollar Loan, the
term “Business Day” shall also exclude any day on which banks are not open for
dealings in dollar deposits in the London interbank market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP;
provided that all obligations of any Person that are or would be characterized
as an operating lease as determined in accordance with GAAP as in effect on the
Effective Date (whether or not such operating lease was in effect on such date)
shall continue to be accounted for as an operating lease (and not as a
capitalized lease) for purposes of this Agreement regardless of any change in
GAAP following the Effective Date that would otherwise require such obligation
to be recharacterized as a Capital Lease Obligation.

 

“Change in Control” means (a) the acquisition of, ownership or voting control,
directly or indirectly, beneficially or of record, on or after the Effective
Date, by any Person or group (within the meaning of Rule 13d-3 of the Securities
Exchange Commission under the Securities Exchange Act of 1934, as then in
effect) (other than a Person of which the Borrower is a direct or indirect
wholly owned subsidiary as long as such Person guarantees the Loan Obligations
on terms reasonably satisfactory to the Administrative Agent) of shares
representing more than thirty-five percent (35%) of the aggregate ordinary
Voting Power represented by the issued and outstanding shares of the Borrower
(or any Person of which the Borrower is a direct or indirect wholly owned
subsidiary) or (b) during any period of 12 consecutive months, occupation of a

 

4



majority of the seats (other than vacant seats) on the board of directors of the
Borrower by Persons who were neither (i) nominated by the board of directors of
the Borrower nor (ii) approved or appointed by directors so nominated.

 

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement (including any law, rule or regulations currently under
contemplation as of the date of this Agreement), (b) any change in any law, rule
or regulation or in the interpretation, application or implementation thereof by
any Governmental Authority after the date of this Agreement or (c) compliance by
any Lender (or, for purposes of Section 2.15(b), by any lending office of such
Lender or by such Lender’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement. The Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

 

“Closing Date” means the date on which the conditions specified in Section 4.02
are satisfied (or waived in accordance with Section 10.02).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make a Loan hereunder on the Closing Date, expressed as an amount
representing the maximum principal amount of the Loan to be made by such Lender
hereunder, as such commitment may be (a) reduced from time to time pursuant to
Section 2.08 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 10.04. The initial amount
of each Lender’s Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Commitment,
as applicable. The initial aggregate amount of the Lenders’ Commitments on the
Effective Date is $1,855,000,000.

 

“Commitment Termination Date” means February 18, 2019 if the Closing Date shall
not have occurred by 5:00 p.m. (New York City time) on such date.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” means a compliance certificate substantially in the
form of Exhibit B.

 

“Consolidated” means the resultant consolidation of the financial statements of
the Borrower and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the most recent
consolidated financial statements referred to in Section 3.04 hereof.

 

5



“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges including but not limited
to those relating to fixed assets, leasehold improvements and general
intangibles (specifically including goodwill) of the Borrower for such period,
as determined on a Consolidated basis and in accordance with GAAP.

 

“Consolidated EBITDA” means, for any Test Period, as determined on a
Consolidated basis and in accordance with GAAP, Consolidated Net Earnings for
such Test Period:

 

(a)       plus the aggregate amounts deducted in determining such Consolidated
Net Earnings in respect of (i) Consolidated Interest Expense, (ii) Consolidated
Income Tax Expense, (iii) Consolidated Depreciation and Amortization Charges,
(iv) non-cash charges or expenses in connection with options, restricted stock,
restricted stock units or other equity level awards under any Borrower incentive
plan, (v) cash non-recurring (A) fees, costs and expenses incurred in connection
with the Transactions and (B) other charges, including acquisition or
restructuring charges or expenses related to employee severance or facilities
consolidation and acquisition related transactions expenses provided that for
any Test Period, the aggregate amount added back under this clause (v)(B) shall
not exceed 10% of the Consolidated EBITDA for such period, (vi) any non-cash
modifications to pension and post-retirement employee benefit plans, settlement
costs incurred to annuitize retirees or facilitate lump-sum buyout offers under
pension and post-retirement employee benefit plans or mark-to-market adjustments
under pension and post-retirement employee benefit plans provided that for any
Test Period, the aggregate amount added back under this clause (vi) shall not
comprise more than 5% of the Consolidated EBITDA for such period, (vii) non-cash
adjustments resulting from the application of FASB ASC Update No. 2014-09
(Revenue from Contracts with Customers (Topic 606)) effective January 1, 2018,
(viii) other non-cash losses or charges, (ix) losses, charges, expenses, costs,
accruals or reserves of any kind associated with any litigation (including any
legal fees and expenses) and/or payment of actual or prospective legal
settlements, fines, judgments or orders and (x) the amount of any losses,
charges, expenses, costs, accruals or reserves of any kind associated with any
subsidiary of the Borrower attributable to non-controlling interests or minority
interests of third parties,

 

(b)       minus the aggregate amounts included in determining such Consolidated
Net Earnings in respect of (i) extraordinary or unusual one-time gains, (ii)
income tax benefits (to the extent not netted from income tax expense),
excluding any tax benefits in respect of fiscal quarters ending on or prior to
February 28, 2018 and (iii) any cash payments made during such period in respect
of items described in clause (a)(viii) above subsequent to the fiscal quarter in
which the relevant non-cash losses or charges were incurred, and

 

(c)       excluding the cumulative effect of a change in accounting principles
during such period;

 

provided that, for purposes of calculating the Leverage Ratio and any Pro Forma
calculation, Consolidated EBITDA shall include the consolidated earnings before
interest, taxes, depreciation and amortization of any Target who was acquired or
whose assets were acquired during such period as calculated for the period prior
to the acquisition on a basis which is calculated on a good faith basis by a
financial or accounting officer of the Borrower or is otherwise in

 

6



compliance with the requirements of Article 11 of Regulation S-X of the
Securities and Exchange Commission and to:

 

(x)       add back thereto the sum of the following: (A) non-cash charges or
expenses in connection with options, restricted stock, restricted stock units or
other equity level awards under any employee incentive plan; (B) cash
non-recurring charges, including acquisition or restructuring charges or
expenses related to employee severance or facilities consolidation and
acquisition related transactions expenses provided that for any Test Period, the
aggregate amount added back under this clause (B) shall not comprise more than
10% of the total consolidated earnings before interest, taxes, depreciation and
amortization of the Target for such period, (C) other non-cash losses or
charges, and (D) any taxes related to the foregoing; and

 

(y)       subtract therefrom (A) extraordinary or unusual one-time gains and (B)
any cash payments made during such period in respect of clause (x)(C) above
subsequent to the fiscal quarter in which the relevant non-cash losses or
charges were incurred.

 

“Consolidated Funded Indebtedness” means, at any date, the total Indebtedness of
the Borrower, as determined on a Consolidated basis and in accordance with GAAP,
consisting of debt for borrowed money, reimbursement obligations in respect of
drawn, unreimbursed letters of credit or bankers’ acceptances, Capital Lease
Obligations and purchase money debt; provided that “Consolidated Funded
Indebtedness” shall be (a) adjusted to reflect the effect (in the good faith
determination of the Borrower) of any Debt FX Hedge relating to any such
Indebtedness, calculated on a mark-to-market basis and (b) calculated to exclude
any obligation, liability or indebtedness of such Person if, upon or prior to
the maturity thereof, such Person has irrevocably deposited with the proper
Person in trust or escrow the necessary funds (or evidences of indebtedness) for
the payment, redemption or satisfaction of such obligation, liability or
indebtedness.

 

“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes paid or payable based on the gross or net income of the Borrower
(including, without limitation, any additions to such taxes, and any penalties
and interest with respect thereto), and all franchise taxes of the Borrower, as
determined on a Consolidated basis and in accordance with GAAP.

 

“Consolidated Interest Expense” means, for any period, the interest expense of
the Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP.

 

“Consolidated Net Earnings” means, for any period, the net income (loss) of the
Borrower for such period, as determined on a Consolidated basis and in
accordance with GAAP excluding therefrom however, to the extent otherwise
included therein: (a) the income (or loss) of any Person (other than a
Subsidiary) in which the Borrower or a Subsidiary has an ownership interest to
the extent recorded separately on the financial statements of the Borrower as
income from equity investments; provided, however, that Consolidated Net
Earnings shall include amounts in respect of such income when actually received
in cash by the Borrower or such Subsidiary in the form of dividends or similar
distributions and (b) the income of any Subsidiary to the extent the payment of
such income in the form of a distribution or repayment of any Indebtedness to
the Borrower or a Subsidiary is not permitted on account of any restriction in
by-

 

7



laws, articles of incorporation or similar governing document or any agreement
applicable to such Subsidiary.

 

“Consolidated Total Assets” means, at any time, the total assets appearing on
the most recently prepared consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the most recent fiscal quarter of the Borrower and
its Subsidiaries for which such balance sheet is available, prepared in
accordance with GAAP.

 

“Contract Rate” has the meaning assigned to such term in Section 10.13(a).

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise Voting Power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Credit Rating” means the public rating that has been most recently announced by
a Rating Agency with respect to the corporate family rating or corporate rating
of the Borrower.

 

“Debt FX Hedge” means any Hedge Agreement entered into for the purpose of
hedging currency-related risks in respect of any Indebtedness of the type
described in the definition of “Consolidated Funded Indebtedness”.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Defaulting Lender” means, subject to the last paragraph of Section 2.20, any
Person (other than the Borrower or any of its Subsidiaries) that has (a)
defaulted on (or is otherwise unable to perform) its funding obligations under
this Agreement, including without limitation, to (i) make all or any portion of
its Loans within two Business Days of the date such Loans were required to be
funded hereunder unless such Lender notifies the Administrative Agent and the
Borrower in writing that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within two Business Days of the date when due, (b) notified
the Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c)
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder

 

8



(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail-in
Action; provided that a Person shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Person or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to the last paragraph of Section 2.20) as of the date
established therefor by the Administrative Agent in a written notice of such
determination, which shall be delivered by the Administrative Agent to the
Borrower and each other Lender promptly following such determination.

 

“Disclosed Matters” means all the matters disclosed on Schedule 3.06.

 

“Disqualified Institution” means any Person identified in writing to the
Administrative Agent from time to time that is or becomes a competitor of the
Borrower or any of its Subsidiaries, including Affiliates thereof that are
clearly identifiable as such solely by their names.

 

“Disqualified Stock” means any Equity Interest which, by its terms (or by the
terms of any security or other Equity Interests into which it is convertible or
for which it is exchangeable, or upon the happening of any event or condition
(a) matures or is mandatorily redeemable, pursuant to a sinking fund obligation
or otherwise, (b) is redeemable at the option of the holder thereof, in whole or
in part, (c) provides for the scheduled payments of dividends in cash, or (d) is
or becomes convertible into or exchangeable for Indebtedness or any other Equity
Interests that would constitute Disqualified Stock, in each case prior to the
date that is 91 days after the stated maturity date for the latest maturing
Loans outstanding on the date of issuance of such Equity Interest.

 

“Dollars” or “$” refers to lawful currency of the United States of America.

 

“EBT” means, collectively, the Markit Group Holdings Limited Employee Benefit
Trust, together with any successor thereto and any replacement or additional
employee benefit trust (or similar vehicle) maintained by the Borrower or its
Subsidiaries, together, in each case, with any subsidiary thereof.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA

 

9



Resolution Authority, (b) any entity established in an EEA Member Country which
is a parent of an institution described in clause (a) of this definition, or (c)
any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 10.02).

 

“Election Date” means, with respect to any fiscal quarter, the date that is the
deadline for the Borrower’s delivery of the financial statements pursuant to
Section 5.01(a) or (b), as applicable, and the corresponding Compliance
Certificate required by Section 5.01.

 

“Elevated Leverage Period” means, with respect to any Trigger Quarter, the
period beginning with the first day of such Trigger Quarter and continuing until
and ending on the last day of the fiscal quarter of the Borrower (a) identified
by the Borrower as the end of the period for which the Maximum Leverage Ratio is
increased to 4.00 to 1.00 and (b) for which the actual Leverage Ratio is less
than or equal to 3.75 to 1.00; provided, that, in no event shall any Elevated
Leverage Period last longer than four consecutive fiscal quarters (including the
related Trigger Quarter).

 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
directives, policies, guidelines, permits, orders, decrees, judgments,
injunctions, notices or binding agreements issued, promulgated or entered into
by any Governmental Authority, relating in any way to the environment, the
management, or release or threatened release into the environment, of any
hazardous or toxic substances or wastes or, to the extent relating to exposure
to hazardous or toxic substances or wastes, to health and safety matters.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary resulting from or
based upon (a) violation of any Environmental Law, (b) the generation, use,
handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of the capital stock, partnership interests,
membership interest in a limited liability company or unlimited liability
company, beneficial interests in a trust or other equity interests or any
warrants, options or other rights to acquire such interests.

 

10



“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

 

“ERISA Affiliate” means any entity, whether or not incorporated, that is under
common control of the Borrower within the meaning of Section 4001(a)(14) of
ERISA or any trade or business (whether or not incorporated) that, together with
the Borrower, is treated as a single employer under Section 414(b) or (c) of the
Code, or, solely for purposes of Section 302 of ERISA and Section 412 of the
Code, is treated as a single employer under Section 414(m) or (o) of the Code.

 

“ERISA Event” means (a) any “reportable event,” as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure of the
Borrower or any ERISA Affiliate to make by its due date a required installment
under Section 430(j) of the Code with respect to any Plan or any failure of by
any Plan to satisfy the minimum funding standards (within the meaning of Section
412 of the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived in accordance with Section 412(c) of the Code or Section 302(c) of ERISA;
(c) the filing pursuant to Section 412 of the Code or Section 302 of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice relating to an intention to terminate any Plan or
Plans or to appoint a trustee to administer any Plan; (f) the incurrence by the
Borrower or any of its ERISA Affiliates of any liability with respect to the
withdrawal or partial withdrawal from any Plan or Multiemployer Plan; (g) the
receipt by the Borrower or any ERISA Affiliate of any notice, or the receipt by
any Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
(1) concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent, within the meaning of
Title IV of ERISA or in “endangered” or “critical” status, within the meaning of
Section 432 of the Code or Section 305 of ERISA or (2) that the PBGC has issued
a partition order under Section 4233 of ERISA with respect to the Multiemployer
Plan; or (h) any Plan is determined, or expected to be determined, to be in “at
risk” status within the meaning of Section 430 of the Code or Section 303 of
ERISA).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.1

 

“euro” or “Euro” means the single currency of the Participating Member States.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Eurodollar Rate but not including any Loan
or Borrowing bearing interest at a rate determined by reference to clause (c) of
the definition of the term “Alternate Base Rate”.

 

____________________



1The EU Bail-In Legislation Schedule may be found at
http://www.lma.eu.com/uploads/files/EU%20BAIL-IN%20LEGISLATION%20SCHEDULE%20131334-2-14%20v3%200.pdf

 

11



“Eurodollar Rate” means (a) for any Interest Period with respect to a Eurodollar
Loan, the rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or
a comparable or successor rate, which rate is approved by the Administrative
Agent and published on the applicable Reuters screen page (or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time) at approximately 11:00 A.M., London
time, two Business Days prior to the commencement of such Interest Period, for
Dollar deposits (for delivery on the first day of such Interest Period) with a
term equivalent to such Interest Period; and

 

(b)       for any interest calculation with respect to an ABR Loan on any date,
the rate per annum equal to LIBOR, at or about 11:00 A.M., London time
determined two Business Days prior to such date for Dollar deposits with a term
of one month commencing that day;

 

provided that to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent. Notwithstanding the
foregoing, the Eurodollar Rate shall not be less than zero for purposes of this
Agreement.

 

“Event of Default” has the meaning assigned to such term in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower under any Loan Document, (a) Taxes imposed on (or measured by)
its net income (however denominated), franchise Taxes and branch profits Taxes
in each case imposed as a result of such recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof), (b) Other Connection Taxes, (c) in the case of a
Lender, any withholding tax that is imposed by any jurisdiction in which the
Borrower is resident for tax purposes on amounts payable to such Lender at the
time such Lender becomes a party to this Agreement (other than an assignee
pursuant to a request by the Borrower under Section 2.19(b)) or designates a new
lending office, except to the extent that such Lender (or its assignor, if any)
was entitled, immediately before the designation of a new lending office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding Tax pursuant to Section 2.17(a), (d) Taxes attributable to a
Lender’s failure to comply with Section 2.17(e) or Section 2.17(g) and (e) any
withholding Taxes imposed under FATCA.

 

“Existing Ipreo Credit Agreement” means the Credit Agreement dated as of August
6, 2014, among Ipreo, Infinity Acquisition, LLC, the guarantors from time to
time party thereto, Bank of America, N.A., as administrative agent, collateral
agent and swing line lender and the other lenders from time to time party
thereto.

 

“Existing Ipreo Senior Notes Indenture” means the Indenture, dated as of August
1, 2014, among Infinity Acquisition, LLC, Infinity Acquisition Finance Corp.,
the guarantors from time to time party thereto and Wilmington Trust, National
Association, as trustee.

 

12



“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any law, regulation, rule,
promulgation, guidance notes, practices or official agreement implementing an
official government agreement with respect to the foregoing.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to HSBC Bank
on such day on such transactions as determined by the Administrative Agent.
Notwithstanding the foregoing, the Federal Funds Rate shall not be less than
zero for purposes of this Agreement.

 

“Financial Officer” means the chief financial officer, principal accounting
officer, treasurer or controller of the Borrower.

 

“Fitch” means Fitch Ratings Inc. (or any successor thereto).

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than the jurisdiction in which the Borrower is located. For
purposes of this definition, the United States of America, any State thereof or
the District of Columbia shall be deemed to be one jurisdiction and Canada and
any province or territory thereof shall be deemed to be one jurisdiction.

 

“Fully Satisfied” or “Full Satisfaction” means, as of any date, that on or
before such date:

 

(i) the principal of and interest accrued to such date on the Loan Obligations
shall have been paid in full in cash, (ii) all fees, expenses and other amounts
which constitute Loan Obligations shall have been paid in full in cash; and
(iii) the Commitments shall have expired or irrevocably been terminated.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state,
provincial, territorial or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government and any group or body charged with setting
financial accounting or regulatory capital rules or standards (including without
limitation, the Financial Accounting Standards Board, the Bank for International
Settlements or the Basel Committee on Banking Supervision or any successor or
similar authority to any of the foregoing).

 

13



“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation (including any
obligations under an operating lease) of any other Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of the guarantor, direct or indirect, (a) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation or to purchase (or to advance or supply funds for the purchase
of) any security for the payment thereof, (b) to purchase or lease property,
securities or services for the purpose of assuring the owner of such
Indebtedness or other obligation (including any obligations under an operating
lease) of the payment thereof, (c) to maintain working capital, equity capital
or any other financial statement condition or liquidity of the primary obligor
so as to enable the primary obligor to pay such Indebtedness or other obligation
or (d) as an account party in respect of any letter of credit or letter of
guaranty issued to support such Indebtedness or obligation; provided, that the
term Guarantee shall not include endorsements for collection or deposit in the
ordinary course of business.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls and radon gas, in each case, that are regulated or can
give rise to liability pursuant to any Environmental Law.

 

“Hedge Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or its
Subsidiaries shall be a Hedge Agreement.

 

“HSBC Bank” means HSBC Bank USA, National Association and its successors.

 

“Immaterial Subsidiary” means, as of any date of determination, each Subsidiary
that has revenue of less than 10% of the Borrower’s consolidated revenue
determined as of the last day of the most recently ended Test Period.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to advances of any kind; (b) all
obligations of such Person evidenced by bonds, debentures, notes or similar
instruments; (c) all obligations of such Person under conditional sale or other
title retention agreements relating to property acquired by such Person; (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (excluding (i) trade accounts payable incurred in the ordinary
course of business and (ii) any earn out obligation or purchase price adjustment
until such obligation (A) becomes a liability on the balance sheet (excluding
footnotes thereto) in accordance with GAAP and (B) has not been paid within
thirty (30) days after becoming due and payable); (e) all Indebtedness of others
secured by any Lien on property owned or acquired by such Person, whether or not
the Indebtedness secured thereby has been assumed; (f) all Guarantees by such

 

14



Person of items described in clauses (a)-(e) and (g)-(k) of this definition; (g)
all Capital Lease Obligations of such Person; (h) all obligations, contingent or
otherwise, of such Person as an account party in respect of letters of credit
(and other similar documentary credits) and in respect of bankers’ acceptances;
(j) all obligations of such Person in respect of mandatory redemption or
mandatory dividend rights on Disqualified Stock of such Person but excluding (i)
such obligations to the extent such redemption or dividends are payable solely
in additional Equity Interests, (ii) obligations in respect of Equity Interests
issued to any plan for the benefit of directors, officers, employees, members of
management, managers or consultants or by any such plan to such directors,
officers, employees, members of management, managers or consultants, in each
case in the ordinary course of business, and (iii) repurchase obligations
pursuant to any management equity subscription agreement, stock option, stock
appreciation right or other stock award agreement, stock ownership plan, put
agreement, stockholder agreement or similar agreement that may be in effect from
time to time in respect of Equity Interests held by any future, present or
former employee, director, officer, manager, member of management or consultant
(or their respective Affiliates or immediate family members), and (k) all
obligations of such Person under any Hedge Agreement. The Indebtedness of any
Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. The amount of the
obligations of the Borrower or any Subsidiary in respect of any Hedge Agreement
shall, at any time of determination and for all purposes under this Agreement,
be the maximum aggregate amount (giving effect to any netting agreements) that
the Borrower or such Subsidiary would be required to pay if such Hedge Agreement
were terminated at such time giving effect to current market conditions
notwithstanding any contrary treatment in accordance with GAAP.

 

“Indemnified Taxes” means (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a) above, Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 10.03(b).

 

“Information” has the meaning assigned to such term in Section 10.12.

 

“Interest Coverage Ratio” means, as determined for the most recently completed
four fiscal quarters of the Borrower, on a Consolidated basis and in accordance
with GAAP, the ratio of (a) Consolidated EBITDA to (b) Consolidated Interest
Expense.

 

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.07.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each February, May, August and November and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Loan with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

15



“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, or, if agreed by all applicable Lenders, twelve months thereafter,
as the Borrower may elect, provided, that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

 

“Ipreo” means Infinity Intermediate Holdings, LLC, a Delaware limited liability
company.

 

“ITA” means the UK Income Tax Act 2007.

 

“Lead Arranger” means HSBC Securities (USA) Inc., in its capacity as lead
arranger and bookrunner, and its successors in such capacities.

 

“Lender Parties” means the Administrative Agent and each Lender.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption or otherwise. A Lender may, in its discretion, arrange for one or
more Loans to be made by one or more of its domestic or foreign branches or
Affiliates, in which case the term “Lender” shall include any such branch or
Affiliate with respect to Loans made by such Person.

 

“Leverage Ratio” means, on any date, the ratio of Consolidated Funded
Indebtedness as of such date to Consolidated EBITDA for the four (4) fiscal
quarters then ended or then most recently ended.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset and (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset, but excluding, for the avoidance of doubt, such
interests under operating leases.

 

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

 

16



“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Alternate Base
Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent, to reflect the adoption of such
LIBOR Successor Rate and to permit the administration thereof by the
Administrative Agent in a manner substantially consistent with market practice
(or, if the Administrative Agent determines that adoption of any portion of such
market practice is not administratively feasible or that no market practice for
the administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines in consultation with the
Borrower).

 

“Loan Documents” means this Agreement, the notes executed pursuant to Section
2.09 (if any), and any other document or instrument described by the Borrower
and the Administrative Agent as a “Loan Document”. Any reference in this
Agreement or any other Loan Document to any Loan Document shall include all
appendices, exhibits or schedules thereto.

 

“Loan Obligations” means all obligations, indebtedness, and liabilities of the
Borrower to the Administrative Agent and the Lenders arising pursuant to any of
the Loan Documents, whether now existing or hereafter arising, whether direct,
indirect, related, unrelated, fixed, contingent, liquidated, unliquidated,
joint, several, or joint and several, including, without limitation, the
obligation of the Borrower to repay the Loans, interest on the Loans and all
fees, costs, and expenses (including reasonable and documented attorneys’ fees
and expenses) provided for in the Loan Documents.

 

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement on the Closing Date.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the Borrower and its Subsidiaries
taken as a whole, (b) the validity or enforceability of the Loan Documents,
taken as a whole or (c) the rights of or remedies available to the
Administrative Agent or the Lenders under the Loan Documents, taken as a whole.

 

“Material Indebtedness” means Indebtedness for borrowed money (other than the
Loans) of the Borrower and its Subsidiaries in an aggregate principal amount
exceeding $150,000,000.

 

“Material Subsidiary” means any Subsidiary that is not an Immaterial Subsidiary.

 

“Maturity Date” means the date that is 364 days after the Closing Date.

 

“Maximum Rate” has the meaning assigned to such term in Section 10.13(a).

 

“Moody’s” means Moody’s Investors Service, Inc. (or any successor thereto).

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.

 

17



“Multi-Year Credit Agreement” means the Credit Agreement dated as of June 25,
2018 among the Borrower, the lenders party thereto and Bank of America, N.A., as
administrative agent, as amended, supplemented or otherwise modified from time
to time.

 

“Non-Consenting Lender” has the meaning assigned to such term in Section
10.02(c).

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Other Connection Taxes” means, with respect to the Administrative Agent, any
Lender, or any other recipient, Taxes imposed as a result of a present or former
connection between the Administrative Agent, any Lender or any other recipient
and the jurisdiction imposing such Tax (other than connections arising from the
Administrative Agent, any Lender or any other recipient having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

“Other Taxes” means any and all present or future stamp or documentary Taxes or
any other transfer or registration Taxes, charges or similar levies arising from
any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document, except, for the
avoidance of doubt, such taxes which arise in connection with any transfer or
assignment of any Lender’s rights and obligations under any Loan Document (other
than a transfer or assignment pursuant to Section 2.19(b)).

 

“Participant” has the meaning assigned to such term in Section 10.04.

 

“Participant Register” has the meaning assigned to such term in Section 10.04.

 

“Participating Member State” means any member state of the European Communities
that adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Community relating to Economic and Monetary Union.

 

“Patriot Act” has the meaning assigned to such term in Section 10.20.

 

“Payment or Bankruptcy Event of Default” means an Event of Default pursuant to
clause (a), (b), (h), (i) or (j) of Section 8.01 (limited in the case of such
clause (h), (i) or (j) to the Borrower).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
Section 4002 of ERISA and any successor entity performing similar functions.

 

“Permitted Encumbrances” means:

 

(a)       Liens imposed by law for taxes that are not yet due or are being
contested in compliance with Section 5.04;

 

18



(b)       carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than 30 days or are being
contested in compliance with Section 5.04;

 

(c)       pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;

 

(d)       deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;

 

(e)       judgment Liens in respect of judgments that do not constitute an Event
of Default under clause (k) of Section 8.01;

 

(f)       easements, zoning restrictions, rights-of-way and similar encumbrances
on real property imposed by law or arising in the ordinary course of business
that do not secure any monetary obligations and do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

 

(g)       Liens arising in respect of leases permitted by this Agreement;

 

(h)       leases or subleases entered into by the Borrower or a Subsidiary in
good faith with respect to its property not used in its business and which do
not materially interfere with the ordinary conduct of business of the Borrower
or any Subsidiary;

 

(i)       statutory and common law landlords’ liens under leases to which the
Borrower or one of its Subsidiaries is a party;

 

(j)       customary Liens (including the right of set-off) in favor of banking
institutions encumbering deposits held by such banking institutions incurred in
the ordinary course of business;

 

(k)       any payment or close out netting or set off arrangement pursuant to
any Hedge Agreement permitted hereunder; and

 

(l)       Liens in connection with the sale or transfer of any assets in a
transaction permitted hereunder, customary rights and restrictions contained in
agreements relating to such sale or transfer pending the completion thereof;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness of the type described in clauses (a) or (b) of the
definition thereof.

 

“Person” means any natural person, corporation, limited liability company,
unlimited liability company, trust, joint venture, association, company,
partnership, Governmental Authority or other entity.

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of

 

19



ERISA, and in respect of which the Borrower or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA or with respect to which the
Borrower or any of their ERISA Affiliates has any liability.

 

“Platform” has the meaning assigned to such term in Section 5.01.

 

“Principal Repayment Date” has the meaning set forth in Section 2.10(a).

 

“Pro Forma” means, in reference to any financial calculation hereunder and the
proposed transaction requiring such calculation, that such calculation for the
applicable period is made: (a) assuming the consummation of the transaction in
question, (b) assuming that the incurrence or assumption of any Indebtedness in
connection therewith occurred on the first day of such period, (c) to the extent
such Indebtedness bears interest at a floating rate, using the rate in effect at
the time of calculation for the entire period of calculation, and (d) including
in Consolidated EBITDA as provided in the definition thereof, the consolidated
earnings before interest, taxes, depreciation and amortization of the Target for
the period prior to the acquisition calculated in a manner consistent with the
definition of Consolidated EBITDA herein and on a basis which is calculated on a
good faith basis by a financial or accounting officer of the Borrower (or
otherwise in compliance with the requirements of Article 11 of Regulation S-X of
the Securities and Exchange Commission) and the adjustments including, for the
avoidance of doubt, provided in clauses (x) and (y) of the proviso to the
definition of Consolidated EBITDA.

 

“Proposed Change” has the meaning assigned to such term in Section 10.02(c).

 

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

 

“Public Lender” has the meaning assigned to such term in Section 5.01.

 

“Rating Agency” means each of S&P, Moody’s and Fitch.

 

“Refinancing” means (i) the repayment in full of all unpaid principal and
accrued interest and fees under the Existing Ipreo Credit Agreement and the
termination of all commitments thereunder and (ii) the redemption and/or
satisfaction and discharge in full of the indebtedness outstanding under the
Existing Ipreo Senior Notes Indenture.

 

“Register” has the meaning assigned to such term in Section 10.04.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Removal Effective Date” has the meaning assigned to such term in Section
9.06(b).

 

“Required Lenders” means, at any time, Lenders having Loans and unused
Commitments representing greater than 50% of the sum of the total outstanding
Loans and unused Commitments at such time.

 

20



“Resignation Effective Date” has the meaning assigned to such term in Section
9.06(a).

 

“Responsible Officer” means the chief executive officer, president, executive
vice president, senior vice president, vice president, chief financial officer,
treasurer, assistant treasurer or controller of the Borrower, the secretary or
any assistant secretary of the Borrower and, solely for purposes of notices
given pursuant to Article II, any other officer or employee of the Borrower so
designated by any of the foregoing officers in a notice to the Administrative
Agent or any other officer or employee of the Borrower designated in or pursuant
to an agreement between the Borrower and the Administrative Agent. Any document
delivered hereunder that is signed by a Responsible Officer of the Borrower
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of the Borrower and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
the Borrower.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. (or any successor thereto).

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions (as of the date hereof, Cuba, Iran, North
Korea, the Crimea region of Ukraine and Syria).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of specially designated Persons maintained by OFAC, the
U.S. Department of State, United Nations Security Council, the European Union or
Her Majesty’s Treasury of the United Kingdom, (b) any Person that has a place of
business, or is organized or resident, in a jurisdiction that is the subject of
any comprehensive territorial Sanctions, (c) any Governmental Authority of any
Sanctioned Country or (d) any Person owned or controlled by any such Person.

 

“Sanction(s)” means economic or financial sanctions or trade embargoes enacted,
imposed, administered or enforced from time to time by (a) OFAC or the U.S.
Department of State, or (b) the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom.

 

“Scheduled Unavailability Date” has the meaning assigned to such term in Section
2.14(b)(ii).

 

“Seller” means Ipreo Parent Holdco LLC, a Delaware limited liability company.

 

“Solvent” means (a) the fair value of the assets of the Borrower and its
Subsidiaries taken as a whole, at a fair valuation, will exceed their debts and
liabilities, subordinated, contingent or otherwise; (b) the present fair
saleable value of the property of the Borrower and its Subsidiaries taken as a
whole will be greater than the amount that will be required to pay the probable
liability of their debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured; (c)
the Borrower and its Subsidiaries taken as a whole will be able to pay their
debts and liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries taken as a whole do not have unreasonably small capital with which
to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted following the

 

21



Closing Date. As used in this definition, the term “fair value” means the amount
at which the applicable assets would change hands between a willing buyer and a
willing seller within a reasonable time, each having reasonable knowledge of the
relevant facts, neither being under any compulsion to act, with equity to both
and “present fair saleable value” means the amount that may be realized if the
applicable company’s aggregate assets are sold with reasonable promptness in an
arm’s length transaction under present conditions for the sale of a comparable
business enterprises.

 

“Specified Representations” means, with respect to the Borrower, the
representations and warranties in Sections 3.01, 3.02, 3.03(b) (solely with
respect to the Borrower’s charter or bye-laws), 3.08, 3.11, 3.13 (solely with
respect to the use of proceeds of the Loans), 3.14 (solely with respect to the
use of proceeds of the Loans) and 3.15.

 

“Spot Rate” means, with respect to any day, the rate determined on such date on
the basis of the offered exchange rates, as reflected in the foreign currency
exchange rate display of the Bloomberg screen page (or on any successor or
substitute page, or any successor to or substitute for Bloomberg, providing
exchange rate quotations comparable to those currently provided by the Bloomberg
on such page, as determined by the Administrative Agent from time to time) at or
about 11:00 A.M. (New York City time), to purchase Dollars with the other
applicable currency, provided that, if at least two such offered rates appear on
such display, the rate shall be the arithmetic mean of such offered rates and,
if no such offered rates are so displayed, the Spot Rate shall be determined by
the Administrative Agent on the basis of the arithmetic mean of such offered
rates as determined by the Administrative Agent in accordance with its normal
practice.

 

“subsidiary” means with respect to any Person, any corporation, association,
partnership, limited liability company or other business entity of which more
than 50% of the Voting Power is at the time owned or held, directly or
indirectly, by such Person, such Person and one or more subsidiaries of such
Person or one or more subsidiaries of such Person. Notwithstanding the
foregoing, it is understood and agreed that (i) each EBT shall be deemed not to
constitute a subsidiary of the Borrower for all purposes of the Loan Documents,
except for purposes of financial reporting on a Consolidated basis to the extent
required by GAAP and (ii) if the financial results of any entity that is
non-wholly owned by the Borrower are not required to be consolidated with the
Borrower pursuant to GAAP, such non-wholly owned entity (and any direct or
indirect subsidiary thereof) shall be deemed not to constitute a subsidiary of
the Borrower for all purposes of the Loan Documents, including for purposes of
financial reporting on a Consolidated basis.

 

“Subsidiary” means any subsidiary of the Borrower.

 

“Syndication Agents” means Bank of America, N.A, and JPMorgan Chase Bank, N.A.,
in their capacity as Syndication Agents, and each of their successors in such
capacity.

 

“Target” means a Person who is to be acquired or whose assets are to be acquired
in a transaction permitted hereby.

 

22



“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.

 

“Testing Election” has the meaning assigned to such term in Section 1.06(b).

 

“Test Period” means, as of any date, the period of four consecutive fiscal
quarters then most recently ended for which financial statements under Section
5.01(a) or Section 5.01(b), as applicable, have been delivered (or are required
to have been delivered); it being understood and agreed that prior to the first
delivery (or required delivery) of financial statements pursuant to Section
5.01(a), “Test Period” means the period of four consecutive fiscal quarters most
recently ended for which financial statements of the Borrower are available.

 

“Transactions” means the Acquisition, the Refinancing, the execution, delivery
and performance by the Borrower of the Loan Documents to which it is to be a
party, the borrowing of Loans, the use of the proceeds thereof and the payment
of related fees and expenses.

 

“Trigger Quarter” means a fiscal quarter that the Borrower has designated in
writing as such and for which the Borrower has notified the Administrative Agent
that an Acquisition Threshold has been achieved; provided that with respect to
any acquisition or similar investment, a Trigger Quarter shall be deemed to have
been elected for the fiscal quarter during which such acquisition or similar
investment was closed if the Borrower shall have assumed that an Elevated
Leverage Period existed when calculating Pro Forma compliance.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Alternate Base Rate.

 

“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

 

“UK Qualifying Lender” means a Lender which is beneficially entitled to interest
and fees payable to it in respect of a Borrowing pursuant to this Agreement (a
“UK Loan”) and is (a) a bank (as defined for the purposes of s.879 ITA) making a
UK Loan and which is subject to United Kingdom corporation tax in respect of
interest payments made in respect of the UK Loan; or (b) a Lender in respect of
a UK Loan made by a Person that was a bank (as defined for the purposes of s.879
ITA) at the time that that UK Loan was made and which is subject to United
Kingdom corporation tax in respect of interest payments made in respect of the
UK Loan; or (c) a UK Treaty Lender; or (d) a company resident in the United
Kingdom, or a partnership each member of which is a company resident in the
United Kingdom for United Kingdom tax purposes; or (e) a company not so resident
in the United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account interest and fees payable
to it in respect of the UK Loan in computing its chargeable profits for the
purposes of Section 19 CTA.

 

“UK Treaty Lender” means a Lender: (a) that is resident in a jurisdiction with
which the United Kingdom has a double taxation agreement which makes provision
for full exemption

 

23



from United Kingdom taxation imposed on interest and fees (a “Treaty”); (b)
which does not carry on business in the United Kingdom through a permanent
establishment with which a payment of interest or fees under a Borrowing is
effectively connected; and (c) which meets all other conditions (including the
completion of any necessary procedural formalities) in the Treaty for full
exemption from tax imposed by the United Kingdom on interest and fees payable to
that Lender in respect of an advance under a Loan Document.

 

“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Type (e.g., a “Eurodollar
Loan”). Borrowings also may be classified and referred to by Type (e.g., a
“Eurodollar Borrowing”).

 

Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument, legislation or other document herein shall be construed
as referring to such agreement, instrument, legislation or other document as
from time to time amended, restated, supplemented or otherwise modified (subject
to any restrictions on such amendments, restatements, supplements or other
modifications set forth herein), (b) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, (e) any reference to any law, rule or
regulation herein shall, unless otherwise specified, refer to such law, rule or
regulation as amended, modified or supplemented from time to time and (f) the
words “asset” and “property” shall be construed to have the same meaning and
effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights.

 

24



Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Administrative Agent that it requests an amendment to any
provision hereof to preserve the original intent thereof and to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. The Borrower shall not be required to pay to any Lender Party any fees
in connection with any amendment, the sole purposes of which is to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof, other than fees and expenses contemplated by Section
10.03(a).

 

Section 1.05 Conversion of Foreign Currencies.

 

(a)       Exchange Rates Generally. For purposes of any determination under
Article V, Article VI or Article VIII with respect to the amount of any
Indebtedness, Lien or other transaction, event or circumstance, or any
determination under any other provision of this Agreement, (any of the
foregoing, a “specified transaction”), in a currency other than Dollars, (i) the
equivalent amount in Dollars of a specified transaction in a currency other than
Dollars shall be calculated based on the Spot Rate on the date of such specified
transaction; provided, that if any Indebtedness is incurred (and, if applicable,
associated Lien granted) to refinance or replace other Indebtedness denominated
in a currency other than Dollars, and the relevant refinancing or replacement
would cause the applicable Dollar-denominated restriction to be exceeded if
calculated at the relevant currency exchange rate in effect on the date of such
refinancing or replacement, such Dollar-denominated restriction shall be deemed
not to have been exceeded so long as the principal amount of such refinancing or
replacement Indebtedness (and, if applicable, associated Lien granted) does not
exceed an amount sufficient to repay the principal amount of such Indebtedness
being refinanced or replaced, except by an amount equal to (x) unpaid accrued
interest and premiums (including tender premiums) thereon plus other reasonable
and customary fees and expenses (including upfront fees and original issue
discount) incurred in connection with such refinancing or replacement, (y) any
existing commitments unutilized thereunder and (z) additional amounts permitted
to be incurred under Section 6.01 and (ii) for the avoidance of doubt, no
Default or Event of Default shall be deemed to have occurred solely as a result
of a change in the rate of currency exchange occurring after the time of any
specified transaction so long as such specified transaction was permitted at the
time incurred, made, acquired, committed, entered or declared as set forth in
clause (i). For purposes of Article VII and the calculation of compliance with
any financial ratio for purposes of taking any action hereunder, on any relevant
date of determination, amounts denominated in currencies other than Dollars
shall be translated into Dollars at the applicable currency exchange rate used
in preparing the financial statements delivered pursuant to Sections 5.01(a) or
(b) (or, prior to the first such delivery, the financial statements referred to
in Section 3.04), as applicable, for the relevant Test Period; provided that the
amount of any Indebtedness that is subject to a Debt FX Hedge shall be adjusted
to reflect the effect (in the good faith determination of the Borrower) of

 

25



any Debt FX Hedge relating to any such Indebtedness, calculated on a
mark-to-market basis. Notwithstanding the foregoing or anything to the contrary
herein, to the extent that the Borrower would not be in compliance with any
provision of Article VII if any Indebtedness denominated in a currency other
than Dollars were to be translated into Dollars on the basis of the applicable
currency exchange rate used in preparing the financial statements delivered
pursuant to Section 5.01(a) or (b), as applicable, for the relevant Test Period,
but would be in compliance with such provision if such Indebtedness that is
denominated in a currency other than in Dollars were instead translated into
Dollars on the basis of the average relevant currency exchange rates over such
Test Period (taking into account the currency effects of any Hedge Agreement
permitted hereunder and entered into with respect to the currency exchange risks
relating to such Indebtedness), then, solely for purposes of compliance with
Article VII, the Interest Coverage Ratio and/or the Leverage Ratio as of the
last day of such Test Period shall be calculated on the basis of such average
relevant currency exchange rates; provided that the amount of any Indebtedness
that is subject to a Debt FX Hedge shall be adjusted to reflect the effect (in
the good faith determination of the Borrower) of any Debt FX Hedge relating to
any such Indebtedness, calculated on a mark-to-market basis.

 

(b)       [Reserved].

 

(c)       Rounding-Off. The Administrative Agent may set up appropriate
rounding-off mechanisms or otherwise round-off amounts hereunder to the nearest
higher or lower amount in whole Dollars or other currency or smaller
denomination thereof.

 

Section 1.06 Certain Calculations and Tests.

 

(a)       Notwithstanding anything to the contrary herein, but subject to
Sections 1.06 (b) and (c), all financial ratios and tests (including the
Leverage Ratio, the Interest Coverage Ratio and the amount of Consolidated
EBITDA) contained in this Agreement that are calculated with respect to any Test
Period shall be calculated with respect to such Test Period on a Pro Forma
basis.

 

(b)       Notwithstanding anything to the contrary herein (including in
connection with any calculation made on a Pro Forma basis), to the extent that
the terms of this Agreement require (i) compliance with any financial ratio or
test (including, without limitation, Section 7.01, Section 7.02, any Leverage
Ratio test and/or any Interest Coverage Ratio test) and/or any cap expressed as
a percentage of Consolidated EBITDA or (ii) the absence of a Default or Event of
Default (or any type of Default or Event of Default) or the making of
representations and warranties by each Loan Party as set forth in the Loan
Documents as conditions to the assumption or incurrence of Indebtedness in
connection with an acquisition or similar investment, the determination of
whether the relevant condition is satisfied may be made, at the election (any
such election, a “Testing Election”) of the Borrower at the time of (or on the
basis of the financial statements for the most recently ended Test Period at the
time of) either (x) the execution of the definitive agreement with respect to
such acquisition or investment or (y) the consummation of such acquisition or
investment after giving effect to the relevant acquisition or investment on a
Pro Forma basis.

 

26



(c)       For purposes of determining the permissibility of any action, change,
transaction or event that requires a calculation of any financial ratio or test
(including, without limitation, Section 7.01, Section 7.02, any Leverage Ratio
test, any Interest Coverage Ratio test, and/or the amount of Consolidated
EBITDA), such financial ratio or test shall be calculated at the time such
action is taken (subject to clause (b) above), such change is made, such
transaction is consummated or such event occurs, as the case may be, and no
Default or Event of Default shall be deemed to have occurred solely as a result
of a change in such financial ratio or test occurring after the time such action
is taken, such change is made, such transaction is consummated or such event
occurs, as the case may be.

 

ARTICLE II

The Credits

 

Section 2.01 Commitments. Subject to the terms and conditions set forth herein
each Lender severally agrees to make a Loan in Dollars to the Borrower on the
Closing Date in a principal amount equal to its Commitment. Amounts repaid or
prepaid in respect of the Loans may not be reborrowed.

 

Section 2.02 Loans and Borrowings.

 

(a)       Loans Made Ratably. Each Loan shall be made as part of a Borrowing
consisting of Loans of the same Type made by the Lenders ratably in accordance
with their respective Commitments. The failure of any Lender to make any Loan
required to be made by it shall not relieve any other Lender of its obligations
hereunder; provided that the Commitments of the Lenders are several and no
Lender shall be responsible for any other Lender’s failure to make Loans as
required.

 

(b)       Initial Type of Loans. Subject to Section 2.07 and 2.14, each
Borrowing shall be comprised entirely of ABR Loans or Eurodollar Loans as the
Borrower may request in accordance herewith; provided that all Borrowings made
on the Closing Date must be made as ABR Borrowings unless the Borrower shall
have delivered to the Administrative Agent an agreement that it will be bound by
the provisions of Section 2.16 notwithstanding that this Agreement might not
then be effective at least three Business Days prior to the Effective Date. Each
Lender at its option may make any Eurodollar Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan; provided that any
exercise of such option shall not affect the obligation of the Borrower to repay
such Loan in accordance with the terms of this Agreement.

 

(c)       Minimum Amounts. At the commencement of each Interest Period for any
Eurodollar Borrowing, such Borrowing shall be in an aggregate principal amount
that is an integral multiple of $500,000 and not less than $1,000,000.

 

(d)       Limitation on Interest Periods. Notwithstanding any other provision of
this Agreement, the Borrower shall not be entitled to request, or to elect to
convert or continue, any Eurodollar Borrowing if the Interest Period requested
with respect thereto would end after the Maturity Date.

 

27



Section 2.03 Requests for Borrowings. To request a Borrowing, the Borrower shall
notify the Administrative Agent of such request by telephone or delivery of a
Borrowing Request (a) in the case of a Eurodollar Borrowing, not later than
12:00 noon, New York City time, three Business Days before the date of the
proposed Borrowing (provided that, if such Eurodollar Borrowing is a Borrowing
to be made on the Closing Date, such request shall be made not later than 12:00
noon, New York City time, one Business Day before the date of the proposed
Borrowing) and (b) in the case of an ABR Borrowing, not later than 12:00 noon,
New York City time, on the Business Day of the proposed Borrowing. Each such
telephonic Borrowing Request shall be irrevocable (provided that each such
telephonic Borrowing Request may be conditioned upon the substantially
concurrent consummation of the Acquisition, subject to Section 2.16) and shall
be confirmed promptly by hand delivery, telecopy or other electronic platform or
electronic transmission approved by the Administrative Agent of a written
Borrowing Request in the form attached hereto as Exhibit C or in such other form
as may be approved by the Administrative Agent, signed by a Responsible Officer
of the Borrower and delivered to the Administrative Agent. Each such telephonic
and written Borrowing Request shall specify the following information in
compliance with Sections 2.02 and 2.07:

 

(i)       the aggregate principal amount of such Borrowing;

 

(ii)       the date of such Borrowing, which shall be a Business Day;

 

(iii)       whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;

 

(iv)       in the case of a Eurodollar Borrowing, the initial Interest Period to
be applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and

 

(v)       the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Dollar Borrowing. If no Interest Period is specified
with respect to any requested Eurodollar Borrowing, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each applicable Lender of the details thereof
and of the amount of such Lender’s Loan to be made as part of the requested
Borrowing.

 

Section 2.04 [Reserved].

 

Section 2.05 [Reserved] 

 

Section 2.06 Funding of Borrowings.

 

(a)       By Lenders. Each Lender shall make each Loan to be made by it
hereunder on the proposed date thereof by wire transfer of immediately available
funds in Dollars by 1:00 P.M., New York City time, to the account of the
Administrative Agent most recently designated by it for such purpose by notice
to the Lenders. The Administrative Agent

 

28



will make such Loans available to the Borrower by promptly crediting the amounts
so received, in like funds, to an account of the Borrower maintained with the
Administrative Agent or by wire transfer, automated clearing house debit or
interbank transfer to such other account, accounts or Persons designated by the
Borrower in the Borrowing Request.

 

(b)       Fundings Assumed Made. Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Borrowing, the Administrative Agent may, but shall not be
obligated to, assume that such Lender has made such share available on such date
in accordance with clause (a) of this Section and may, in reliance upon such
assumption, make available to the Borrower a corresponding amount. In such
event, if a Lender has not in fact made its share of the applicable Borrowing
available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent forthwith on demand
such corresponding amount with interest thereon, for each day from and including
the date such amount is made available to the Borrower to but excluding the date
of payment to the Administrative Agent, at (i) in the case of such Lender, the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation or
(ii) in the case of the Borrower, the interest rate applicable to ABR Loans. If
such Lender pays such amount to the Administrative Agent, then such amount shall
constitute such Lender’s Loan included in such Borrowing. If both the Borrower
and the applicable Lender makes the payment required under this clause, the
Administrative Agent shall return to the Borrower that amount it paid hereunder
if no Default exists.

 

Section 2.07 Interest Elections.

 

(a)       Conversion and Continuation. Each Borrowing initially shall be of the
Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert such Borrowing
to a different Type or to continue such Borrowing and, in the case of a
Eurodollar Borrowing, may elect Interest Periods therefor, all as provided in
this Section. The Borrower may elect different options with respect to different
portions of the affected Borrowing, in which case each such portion shall be
allocated ratably among the Lenders holding the Loans comprising such Borrowing,
and the Loans comprising each such portion shall be considered a separate
Borrowing.

 

(b)       Delivery of Interest Election Request. To make an election pursuant to
this Section, the Borrower shall notify the Administrative Agent of such
election by telephone by the time that a Borrowing Request would be required
under Section 2.03 if the Borrower was requesting a Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery, telecopy or other electronic transmission
approved by the Administrative Agent of a written Interest Election Request in
the form of Exhibit D hereto or such other form as the Administrative Agent
shall approve, signed by the Borrower and delivered to the Administrative Agent.

 

29



(c)       Contents of Interest Election Request. Each telephonic and written
Interest Election Request shall specify the following information in compliance
with Section 2.02 and paragraph (f) of this Section:

 

(i)       the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii)       the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;

 

(iii)       whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and

 

(iv)       if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

(d)       Notice to the Lenders. Promptly following receipt of an Interest
Election Request, the Administrative Agent shall advise each Lender of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e)       Automatic Conversion. If the Borrower fails to deliver a timely
Interest Election Request with respect to a Eurodollar Borrowing prior to the
end of the Interest Period applicable thereto, then, unless such Borrowing is
repaid as provided herein, at the end of such Interest Period such Borrowing
shall be continued as a Eurodollar Borrowing with an Interest Period of one
month.

 

(f)       Limitations on Election. Notwithstanding any contrary provision
hereof, if an Event of Default exists and the Administrative Agent, at the
request of the Required Lenders, so notifies the Borrower, then, so long as an
Event of Default is continuing (i) no outstanding Borrowing may be converted to
or continued as a Eurodollar Borrowing, and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.

 

Section 2.08 Termination and Reduction of Commitments.

 

(a)       Mandatory Termination and Reduction of the Commitments. Unless
previously terminated pursuant to this Agreement, all undrawn Commitments then
outstanding shall terminate immediately and without any further action on the
earliest to occur (as applicable) of (i) the Closing Date (after giving effect
to the funding, if any, of the Loans on the Closing Date), (ii) unless the
Closing Date shall have occurred at or before such time, on the

 

30



Commitment Termination Date, (iii) the closing of the Acquisition and (iv) the
termination of the Acquisition Agreement in accordance with the terms thereof
prior to the closing of the Acquisition.

 

(b)       Optional Termination or Reduction. The Borrower may at any time
terminate, or from time to time reduce, the Commitments; provided that each
reduction of the Commitments shall be in an amount that is an integral multiple
of $1,000,000 and not less than $1,000,000.

 

(c)       Notice of Termination or Reduction. The Borrower shall notify the
Administrative Agent of any election to terminate or reduce the Commitments
under paragraph (b) of this Section at least one Business Day prior to the
effective date of such termination or reduction, specifying such election and
the effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities or other event, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.. Any termination
or reduction of the Commitments shall be permanent. Each reduction of the
Commitments shall be made ratably among the Lenders in accordance with their
respective Commitments.

 

Section 2.09 Repayment of Loans; Evidence of Debt.

 

(a)       Promise to Pay. The Borrower hereby unconditionally promises to pay to
the Administrative Agent for the account of each Lender the then unpaid
principal amount of each Loan of such Lender on the Maturity Date.

 

(b)       Lender Records. Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing the indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender, including
the amounts of principal and interest payable and paid to such Lender from time
to time hereunder.

 

(c)       Administrative Agent Records. The Administrative Agent shall maintain
accounts in which it shall record (i) the amount of each Loan made hereunder,
the Type thereof and the Interest Period applicable thereto, (ii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(d)       Prima Facie Evidence. The entries made in the accounts maintained
pursuant to paragraph (b) or (c) of this Section shall be prima facie evidence
of the existence and amounts of the obligations recorded therein; provided that
the failure of any Lender or the Administrative Agent to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans in accordance with the terms of this Agreement.

 

31



(e)       Request for a Note. Any Lender may request that Loans made by it be
evidenced by a promissory note. In such event, the Borrower shall prepare,
execute and deliver to such Lender a promissory note to such Lender (or, if
requested by such Lender, to such Lender and its registered assigns) and in a
form approved by the Administrative Agent. Thereafter, the Loans evidenced by
such promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 10.04) be represented by one or more promissory
notes payable to the payee named therein (or, if such promissory note is a
registered note, to such payee and its registered assigns).

 

Section 2.10 [Reserved].

 

Section 2.11 Prepayment of Loans.

 

(a)       Optional Prepayment. The Borrower shall have the right at any time and
from time to time to prepay any of its Borrowings in whole or in part, without
prepayment penalty or premium subject to the requirements of this Section and
Section 2.16.

 

(b)       Mandatory Prepayments. On or prior to the Closing Date, the aggregate
Commitments hereunder shall be automatically and permanently reduced and, after
the funding of the Loans on the Closing Date, the Loans shall be prepaid by the
following amounts:

 

(i)       100% of the net cash proceeds of all non-ordinary course asset sales
or other dispositions of property by the Borrower and its Subsidiaries
(including insurance, casualty and condemnation proceeds) (other than net cash
proceeds from all such non-ordinary course asset sales or other dispositions of
property to the extent the aggregate amount of such net cash proceeds, together
with the aggregate amount of net cash proceeds from all equity or equity-linked
securities described in the corresponding parenthetical in clause (iii) below,
is less than $150,000,000); provided that if the Borrower or any Subsidiary
receives proceeds that would otherwise constitute net cash proceeds from an
asset sale, the Borrower or such Subsidiary may reinvest any portion of such
proceeds in the business of the Borrower or any of its Subsidiaries and, in such
case, such proceeds shall only constitute net cash proceeds to the extent not so
reinvested (or committed to be reinvested) within the 180-day period following
receipt of such proceeds;

 

(ii)       100% of the net cash proceeds received from any issuance or
incurrence of debt for borrowed money by the Borrower or any of its Subsidiaries
(including any issuance by the Borrower of senior unsecured notes in a public
offering or private placement), other than (A) any intercompany debt of the
Borrower or any of its Subsidiaries, (B) any debt of the Borrower or any of its
Subsidiaries incurred under the Multi-Year Credit Agreement or this Agreement,
(C) any working capital facilities (including receivables securitization
facilities) of the Borrower or any of its Subsidiaries, (D) any commercial paper
issued in the ordinary course of business and (E) capital leases or other debt
issued or incurred to finance the acquisition of fixed or capital assets; and

 

(iii)       100% of the net cash proceeds received from equity or equity-linked
securities (in a public offering or private placement) by the Borrower or any of
its

 

32



Subsidiaries (other than net cash proceeds from all such equity or equity-linked
securities to the extent the aggregate amount of such net cash proceeds,
together with the aggregate amount of net cash proceeds from all non-ordinary
course asset sales or other dispositions of property described in the
corresponding parenthetical in clause (i) above, is less than $150,000,000);
provided that the following shall not constitute net cash proceeds for purpose
of this clause: (x) equity interests or such other securities issued pursuant to
employee stock plans or employee compensation plans or contributed to pension
funds; (y) equity interests or such other securities issued or transferred as
consideration in connection with any acquisition, divestiture or joint venture
arrangement and (z) equity interests or such other securities issued to the
Borrower or any of its Subsidiaries.

 

If any such event also triggers an obligation to prepay the loans under any
other term loan facility of the Borrower, such loans and the Loans hereunder
shall be prepaid on a pro rata basis.

 

(c)       [Reserved].

 

(d)       Selection of Borrowing to be Prepaid. Prior to any optional or
mandatory prepayment of Borrowings hereunder, the Borrower shall select the
Borrowing or Borrowings to be prepaid and shall specify such selection in the
notice of such prepayment pursuant to paragraph (e) of this Section.

 

(e)       Notice of Prepayment; Application of Prepayments. The Borrower shall
notify the Administrative Agent by telephone (confirmed by telecopy or other
electronic transmission approved by the Administrative Agent) of any prepayment
hereunder (i) in the case of prepayment of a Eurodollar Borrowing not later than
12:00 noon, New York City time, three Business Days before the date of
prepayment and (ii) in the case of prepayment of an ABR Borrowing, not later
than 12:00 noon, New York City time, one Business Day before the date of
prepayment. Each such notice shall be irrevocable and shall specify the
prepayment date, the principal amount of each Borrowing or portion thereof to be
prepaid and, in the case of a mandatory prepayment, a reasonably detailed
calculation of the amount of such prepayment; provided that a notice of
prepayment may state that such notice is conditioned upon the effectiveness of
other credit facilities or any other event, in which case such notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial prepayment of any Borrowing shall
be in an amount that would be permitted in the case of an advance of a Borrowing
of the same Type as provided in Section 2.02, except as necessary to apply fully
the required amount of a mandatory prepayment. Each prepayment of a Borrowing
shall be applied ratably to the Loans included in the prepaid Borrowing.
Prepayments shall be accompanied by accrued interest to the extent required by
Section 2.13. Optional prepayments of the Loans will be applied to the
installments due thereunder in the order of maturity.

 

Section 2.12 Fees.

 

(a)       Commitment Fees. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee, which shall accrue at the
Applicable

 

33



Percentage on the average daily unused amount of each Commitment of such Lender
during the period from and including August 3, 2018 to but excluding the date
that is the earlier of (x) the Closing Date and (y) the date on which such
Commitment terminates. Accrued commitment fees shall be payable in arrears on
the date which is three Business Days following the last day of each February,
May, August and November of each year and on the date on which the Commitments
terminate, commencing on the first such date to occur after August 3, 2018. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

 

(b)       Agent Fees. The Borrower agrees to pay to the Administrative Agent,
for its own account, fees payable in the amounts and at the times separately
agreed upon between the Borrower and the Administrative Agent.

 

(c)       Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in immediately available funds, to the Administrative Agent for
distribution to the Lenders entitled thereto. Fees paid shall not be refundable
under any circumstances.

 

Section 2.13 Interest.

 

(a)       ABR Borrowings. The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

 

(b)       Eurodollar. The Loans comprising each Eurodollar Borrowing shall bear
interest at the Eurodollar Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.

 

(c)       [Reserved]

 

(d)       Default Interest. Notwithstanding the foregoing, if any principal of
or interest on any Loan or any fee or other amount payable by the Borrower
hereunder is not paid when due (with respect to which any applicable grace
period pursuant to Section 8.01 has expired), whether at stated maturity, upon
acceleration or otherwise, such overdue amount shall bear interest, after as
well as before judgment, at a rate per annum equal to (i) in the case of overdue
principal of any Loan, 2% plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section or (ii) in the case of any
other amount, 2% plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.

 

(e)       Payment of Interest. Accrued interest on each Loan shall be payable in
arrears on each Interest Payment Date for such Loan; provided that (i) interest
accrued pursuant to paragraph (d) of this Section shall be payable on demand,
(ii) in the event of any repayment or prepayment of any Loan, accrued interest
on the principal amount repaid or prepaid shall be payable on the date of such
repayment or prepayment and (iii) in the event of any conversion of any
Eurodollar Loan prior to the end of the current Interest Period therefor,
accrued interest on such Loan shall be payable on the effective date of such
conversion. Interest on the Loans shall be paid in Dollars. The Borrower shall
be obligated to pay interest accrued on the Loans that it borrows.

 

34



(f)       Computation. All interest hereunder shall be computed on the basis of
a year of 360 days, except that interest computed by reference to the Alternate
Base Rate at times when the Alternate Base Rate is based on HSBC Bank’s “prime
rate” shall be computed on the basis of a year of 365 days (or 366 days in a
leap year), and in each case shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The applicable
Alternate Base Rate or Eurodollar Rate shall be determined by the Administrative
Agent, and such determination shall be conclusive absent manifest error.

 

Section 2.14 Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing:

 

(a)       the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Eurodollar Rate for such Interest Period; or

 

(b)       the Administrative Agent is advised by the Required Lenders that the
Eurodollar Rate for such Interest Period will not adequately and fairly reflect
the cost to such Lenders (or Lender) of making or maintaining their Loans (or
its Loan) included in such Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by telephone, telecopy or other electronic transmission approved by the
Administrative Agent as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing to, or
continuation of any Borrowing as, a Borrowing of the affected type shall be
ineffective and (ii) if any Borrowing Request requests a Borrowing of the
affected type, such Borrowing shall at the Borrower’s option, either not be made
or be made as an ABR Borrowing.

 

(c)       Successor LIBOR. Notwithstanding anything to the contrary in this
Agreement or any other Loan Documents, if the Administrative Agent determines
(which determination shall be conclusive absent manifest error), or the Borrower
or Required Lenders notify the Administrative Agent (with, in the case of the
Required Lenders, a copy to Borrower) that the Borrower or Required Lenders (as
applicable) have determined, that:

 

(i)       adequate and reasonable means do not exist for ascertaining LIBOR for
any requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary;

 

(ii)       the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), or

 

35



(iii)       syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR,

 

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice , as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
with an alternate benchmark rate (including any mathematical or other
adjustments to the benchmark (if any) incorporated therein), giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
(any such proposed rate, a “LIBOR Successor Rate”), together with any proposed
LIBOR Successor Rate Conforming Changes and any such amendment shall become
effective at 5:00 p.m. (New York time) on the fifth Business Day after the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower unless, prior to such time, Lenders comprising the Required
Lenders have delivered to the Administrative Agent written notice that such
Required Lenders do not accept such amendment.

 

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrower and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurodollar Loans shall be suspended, (to the extent of the affected Eurodollar
Loans or Interest Periods), and (y) the Eurodollar Rate component shall no
longer be utilized in determining the Alternate Base Rate.  Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans (to the extent of the affected
Eurodollar Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for an ABR Borrowing (subject to the
foregoing clause (y)) in the amount specified therein.

 

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

 

Section 2.15 Increased Costs.

 

(a)       Change In Law. If any Change in Law shall:

 

(i)       impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement contemplated by Section 2.15(c)); or

 

(ii)       impose on any Lender or the applicable interbank market used to
determine the Eurodollar Rate any other condition (other than Taxes) affecting
this Agreement, Eurodollar Loans made by such Lender or participation therein;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting to or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender of participating in, or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal,

 

36



interest or otherwise), then the Borrower will pay to the applicable Lender such
additional amount or amounts as will compensate such Lender for such additional
costs incurred or reduction suffered.

 

(b)       Capital Adequacy. If any Lender determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s capital or on the capital of such
Lender’s holding company, if any, as a consequence of this Agreement or the
Loans made by, such Lender, to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy and liquidity), then from time
to time the Borrower will pay to such Lender such additional amount or amounts
as will compensate such Lender or such Lender’s holding company for any such
reduction suffered.

 

(c)       Reserves on Eurodollar Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Loan equal to the actual costs of
such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.

 

(d)       Delivery of Certificate. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in paragraph (a) or (b) of this Section shall be
delivered to the Borrower and shall be conclusive absent manifest error. The
Borrower shall pay such Lender the amount shown as due on any such certificate
within 10 days after receipt thereof.

 

(e)       Limitation on Compensation. Failure or delay on the part of any Lender
to demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than 180 days prior to the date that
such Lender notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 180-day period
referred to above shall be extended to include the period of retroactive effect
thereof.

 

Section 2.16 Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant

 

37



hereto (regardless of whether such notice may be revoked under Section 2.11(e)
and is revoked in accordance therewith), or (d) the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 2.19, then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such loss, cost or
expense to any Lender shall be deemed to include an amount determined by such
Lender to be equal to the sum of: (i) the excess, if any, of (A) the amount of
interest which would have accrued on the principal amount of such Loan had such
event not occurred, at the applicable Eurodollar that would have been applicable
to such Loan, for the period from the date of such event to the last day of the
then current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (B) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for deposits in Dollars; plus (ii)
any loss incurred in liquidating or closing out any foreign currency contract. A
certificate of any Lender setting forth any amount or amounts that such Lender
is entitled to receive pursuant to this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.

 

Section 2.17 Taxes.

 

(a)       Gross Up. Any and all payments by or on account of any obligation of
the Borrower under any Loan Document shall be made without deduction for any
Taxes; provided that if the Borrower shall be required by applicable law to
deduct any Taxes from such payments, then (i) if such Tax is an Indemnified Tax,
the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Administrative Agent, Lender receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall make such deductions and (iii) the Borrower shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable law.

 

(b)       Payment of Other Taxes. In addition, the Borrower shall pay any Other
Taxes to the relevant Governmental Authority in accordance with applicable law.

 

(c)       Tax Indemnification.

 

(i)       The Borrower shall indemnify the Administrative Agent and each Lender
within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes paid by the Administrative Agent or such Lender, as the case
may be, on or with respect to any payment by or on account of any obligation of
the Borrower under any Loan Document (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender, or by
the Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error. The affected Lender

 

38



or the Administrative Agent, as the case may be, shall provide reasonable
assistance to the Borrower, at the Borrower’s expense, if the Borrower
determines that any Indemnified Taxes were incorrectly or illegally imposed and
the Borrower determines to contest such Indemnified Taxes. This Section
2.17(c)(i) shall not apply to the extent that such Indemnified Taxes are
compensated for by an increased payment under Section 2.17(a).

 

(ii)       Each Lender shall severally indemnify the Administrative Agent,
within 10 days after demand therefor, for (i) any Taxes attributable to such
Lender (but only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrower to do so) and (ii) any Taxes attributable to such Lender’s failure to
comply with the provisions of Section 10.04(c)(i) relating to the maintenance of
a Participant Register, in either case, that are payable or paid by the
Administrative Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender by the Administrative Agent shall be conclusive absent manifest
error. Each Lender hereby authorizes the Administrative Agent to set off and
apply any and all amounts at any time owing to such Lender under any Loan
Document or otherwise payable by the Administrative Agent to the Lender from any
other source against any amount due to the Administrative Agent under this
paragraph (c)(ii).

 

(d)       Receipts. As soon as practicable after any payment of Taxes by the
Borrower to a Governmental Authority pursuant to this Section 2.17, the Borrower
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(e)       Status of Lenders; FATCA.

 

(i)       Any Lender or any other recipient of any payment to be made by or on
account of any obligation of the Borrower under any Loan Document that is
entitled to an exemption from or reduction of withholding tax under the law of
the jurisdiction in which the Borrower is located, or any treaty to which such
jurisdiction is a party, or under any other applicable law, with respect to
payments under this Agreement or any other Loan Document shall deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law, at the time it becomes a party to this Agreement,
at any time when there has been a change in that Lender’s circumstances and at
such other time or times reasonably requested by the Borrower or Administrative
Agent, such properly completed and executed documentation (if any) prescribed by
applicable law or reasonably requested by the Borrower as is reasonably
necessary to permit such payments to be made without withholding or at a reduced
rate.

 

(ii)       FATCA. If a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender

 

39



were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the Borrower and the Administrative Agent to comply with their obligations under
FATCA and to determine that such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount to deduct and withhold from
such payment. Solely for purposes of this subsection (e)(ii), “FATCA” shall
include any amendments made to FATCA after the date of this Agreement.

 

(f)       UK Tax issues; UK Qualifying Lenders. Without limiting the generality
of Section 2.17(e) or the definition of the term “Excluded Taxes”, with respect
to Borrowings made to the Borrower pursuant to this Agreement, if, on the date
on which any interest or fee payment falls due:

 

(i)        any Lender is not a UK Qualifying Lender other than by reason of any
change after the date of this Agreement in (or in the interpretation,
administration or application of) any law or double taxation agreement or any
published practice or concession of any relevant taxing authority;

 

(ii)        a Lender is a UK Qualifying Lender solely by virtue of paragraph (d)
or (e) of the definition of “UK Qualifying Lender” and an officer of HM Revenue
& Customs has given (and not revoked) a direction (a “Direction”) under section
931 of the ITA which relates to the payment and that Lender has received from
the Borrower making the payment a certified copy of that Direction and the
payment could have been made to the Lender without deduction for Tax if that
Direction had not been made; or

 

(iii)       a Lender is a UK Qualifying Lender solely by virtue of paragraph (d)
or (e) of the definition of “UK Qualifying Lender”, the relevant Lender has not
complied with its obligations under Section 2.17(e)(i) and the payment could
have been made to the Lender without any deduction for Tax if the Lender had
complied with its obligations under Section 2.17(e)(i), on the basis that this
would have enabled the Borrower to have formed a reasonable belief that the
payment was an “excepted payment” for the purposes of section 930 of the ITA,

 

the Borrower shall not be required to compensate such Lender under Section
2.17(a) or 2.17(c) for the amount of Taxes imposed by the United Kingdom as a
consequence thereof. The Borrower shall not be required to compensate any UK
Treaty Lender under Section 2.17(a) or 2.17(c) for any deduction for United
Kingdom income tax from interest payments if such deduction is required as a
result of the failure of such Lender to comply with its obligations in Section
2.17(e) or Section 2.17(g).

 

(g)       UK Treaty Lenders; HMRC DT Treaty Passport Scheme.

 

40



(i)       Subject to Section 2.17(g)(ii) and (iii) below, each UK Treaty Lender
and the Borrower which makes a payment to which that UK Treaty Lender is
entitled shall co-operate in completing any procedural formalities necessary for
the Borrower to obtain authorization to make that payment without a deduction
for Tax.

 

(ii)       A UK Treaty Lender which holds a passport under the HMRC DT Treaty
Passport scheme which becomes a party to this Agreement, and that wishes that
scheme to apply to a Borrowing by the Borrower shall include an indication to
that effect by including its scheme reference number and its jurisdiction of tax
residence in Schedule 2.01 hereto or, where relevant, the Assignment and
Assumption (for the benefit of the Administrative Agent and without liability to
the Borrower) or in such Lender’s Increased Commitment Supplement. If such
Lender includes the indication described above then the Borrower shall file a
duly completed form DTTP2 in respect of such Lender with HM Revenue & Customs
within 30 days of the Effective Date or the effective date of the relevant
Assignment and Assumption or Increased Commitment Supplement (as the case may
be). If a Lender has not indicated that it wishes the HMRC DT Treaty Passport
scheme to apply in accordance with this Section 2.17(g)(ii) as per the above
then the Borrower shall not file any form relating to the HMRC DT Treaty
Passport scheme in respect of any Borrowings held by such Lender. For the
avoidance of doubt, nothing in this Section 2.17 shall require a UK Treaty
Lender to (i) register under the HMRC DT Treaty Passport scheme or (ii) apply
the HMRC DT Treaty Passport scheme to any Borrowings by the Borrower held by
such Lender if it has so registered.

 

(iii)       If a UK Treaty Lender has confirmed its scheme reference number and
its jurisdiction of tax residence in accordance with Section 2.17(g)(ii) above
and: (a) the Borrower has not made a DTTP2 filing in respect of that Lender; or
(b) the Borrower has made a DTTP2 filing in respect of that Lender but the
filing has been rejected by HM Revenue & Customs or HM Revenue & Customs has not
given the Borrower authority to make payments to that Lender without deduction
for Tax within 60 days of the date of the DTTP2 filing and, in each case, the
Borrower has notified the Lender in writing, that Lender and the Borrower shall
co-operate in completing any additional procedural formalities necessary for the
Borrower to obtain authorization to make that payment without a deduction for
Tax in accordance with Section 2.17(e)(i).

 

(h)       Refund. If the Administrative Agent or a Lender determines, in its
discretion (acting in good faith), that it (or any member of its group) has
received a refund of any Taxes (including by virtue of a credit against or
offset of such Taxes, other than a credit or offset resulting from a payment of
such Taxes by the Borrower) as to which it has been indemnified by the Borrower
or with respect to which the Borrower has paid additional amounts pursuant to
this Section 2.17, it shall pay over such refund to the Borrower (but only to
the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section 2.17 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses of the Administrative Agent or such
Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided that the Borrower,
upon the request of the Administrative Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (h), in no event will the Administrative Agent or

 

41



Lender be required to pay any amount to the Borrower pursuant to this paragraph
(h) the payment of which would place the Administrative Agent or Lender in a
less favorable net after-Tax position than the Administrative Agent or Lender
would have been if the Tax subject to indemnification and giving rise to such
refund had not been deducted, withheld, or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its Taxes which it deems confidential) to the
Borrower or any other Person.

 

For purposes of this Section 2.17, the term “applicable law” includes FATCA.

 

Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-Offs.

 

(a)       Payments Generally. The Borrower shall make each payment required to
be made by it hereunder or under any other Loan Document (whether of principal,
interest, fees or of amounts payable under Section 2.15, 2.16 or 2.17, or
otherwise) prior to the time expressly required hereunder or under such other
Loan Document for such payment (or, if no such time is expressly required, prior
to 1:00 P.M., New York City time), on the date when due, in immediately
available funds and in Dollars without set off, deduction or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent pursuant to the payment instructions
provided by the Administrative Agent and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 10.03 shall be made directly to the Persons
entitled thereto and payments pursuant to other Loan Documents shall be made to
the Persons specified therein. The Administrative Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
any Loan Document shall be due on a day that is not a Business Day, the date for
payment shall be extended to the next succeeding Business Day, and, in the case
of any payment accruing interest, interest thereon shall be payable for the
period of such extension.

 

(b)       Pro Rata Application. If at any time insufficient funds are received
by and available to the Administrative Agent to pay fully all amounts of
principal, interest and fees then due hereunder, such funds shall be applied (i)
first, towards payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, towards payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.

 

(c)       Sharing of Set-offs. Except to the extent a court order expressly
provides for payments to be allocated to a particular Lender or Lenders, if any
Lender shall, by exercising any right of set off or counterclaim or otherwise,
obtain payment in respect of any principal of or interest on any of its Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Loans and accrued interest thereon than the proportion
received by any other Lender, then the Lender receiving such greater proportion
shall purchase (for cash at face value) participations in the Loans to the
extent necessary so that the benefit of all such

 

42



payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that (i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of any Loan Document or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.

 

(d)       Payments from Borrower Assumed Made. Unless the Administrative Agent
shall have received notice from the Borrower prior to the date on which any
payment is due to the Administrative Agent for the account of the Lenders
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders
the amount due. In such event, if the Borrower has not in fact made such
payment, then each of the Lenders severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation.

 

(e)       Return of Amounts. If at any time payment, in whole or in part, of any
amount distributed by the Administrative Agent hereunder is rescinded or must
otherwise be restored or returned by the Administrative Agent as a preference,
fraudulent conveyance, or otherwise under any bankruptcy, insolvency, or similar
law, then each Person receiving any portion of such amount agrees, upon demand,
to return the portion of such amount it has received to the Administrative
Agent.

 

Section 2.19 Mitigation Obligations; Replacement of Lenders.

 

(a)       Mitigation. If any Lender requests compensation under Section 2.15, or
if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or Affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as the
case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower agrees to pay all reasonable costs and expenses incurred by
any Lender in connection with any such designation or assignment.

 

43



(b)       Replacement. If any Lender requests compensation under Section 2.15,
or if the Borrower is required to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
or if any Lender is a Defaulting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
either (x) require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in Section 10.04), all
its interests, rights and obligations under this Agreement and the other Loan
Documents to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment); provided that (i)
unless such assignee is a Lender or an Affiliate of a Lender, the Borrower shall
have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans, accrued
interest thereon, accrued fees and all other amounts payable to it hereunder,
from the assignee (to the extent of such outstanding principal and accrued
interest and fees) or the Borrower (in the case of all other amounts) and (iii)
in the case of any such assignment resulting from a claim for compensation under
Section 2.15 or payments required to be made pursuant to Section 2.17, such
assignment will result in a reduction in such compensation or payments or (y)
terminate the Commitments of such Lender and repay all obligations of the
Borrower owing to such Lender relating to the Loans held by such Lender as of
such termination date. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

 

Section 2.20 Defaulting Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Person becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Person is a Defaulting Lender:

 

(a)       Suspension of Commitment Fees. Commitment fees shall cease to accrue
on the unfunded portion of the Commitment of such Defaulting Lender pursuant to
Section 2.12(a);

 

(b)       Suspension of Voting The Commitment and the outstanding Loans held by
such Defaulting Lender shall not be included in determining whether all Lenders
have taken or may take any action hereunder (including any consent to any
amendment or waiver pursuant to Section 10.02), provided that any waiver,
amendment or other modification requiring the consent of all Lenders or any
waiver, amendment or other modification of the type described in clauses (i),
(ii) and (iii) of paragraph (b) of Section 10.02 affecting such Defaulting
Lender shall require the consent of such Defaulting Lender to the extent
required by Section 10.02;

 

(c)       [Reserved] 

 

(d)       [Reserved]

 

(e)       Setoff Against Defaulting Lender. Any amount payable to such
Defaulting Lender hereunder (whether on account of principal, interest, fees or
otherwise and including any amount that would otherwise be payable to such
Defaulting Lender pursuant to Section 2.18(c) but excluding Section 2.19(b))
shall, in lieu of being distributed to such

 

44



Defaulting Lender, be retained by the Administrative Agent in a segregated
account and, subject to any applicable requirements of law, be applied at such
time or times as may be determined by the Administrative Agent: (i) first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder, (ii) second, if so determined by the Administrative Agent and
the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender under this Agreement, (iii) third, pro
rata, to the payment of any amounts owing to the Borrower or the Lenders as a
result of any judgment of a court of competent jurisdiction obtained by the
Borrower or any Lender against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement and (iv)
fourth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if such payment is (x) a prepayment of the
principal amount of any Loans which a Defaulting Lender has funded its
participation obligations and (y) made at a time when the conditions set forth
in Section 4.02 are satisfied, such payment shall be applied solely to prepay
the Loans of, and reimbursement obligations owed to, all non-Defaulting Lenders
pro rata prior to being applied to the prepayment of any Loans, or reimbursement
obligations owed to, any Defaulting Lender.

 

Section 2.21 Illegality. If any Lender determines that any Change in Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender to perform any of its obligations hereunder or make,
maintain or fund or charge interest with respect to any Loan or to determine or
charge interest rates based upon the Eurodollar Rate, or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
purchase or sell, or to take deposits of, Dollars in the London interbank
market, then, on notice thereof by such Lender to the Borrower through the
Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Loan or continue
Eurodollar Loans or to convert ABR Loans to Eurodollar Loans shall be suspended,
and (ii) if such notice asserts the illegality of such Lender making or
maintaining ABR Loans the interest rate on which is determined by reference to
the Eurodollar Rate component of the Alternate Base Rate, the interest rate on
which ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Alternate Base Rate, in each case until such Lender notifies
the Administrative Agent and the Borrower that the circumstances giving rise to
such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Loans of such Lender to
ABR Loans (the interest rate on which ABR Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurodollar Rate component of the Alternate Base Rate),
either on the last day of the Interest Period therefor, if such Lender may
lawfully continue to maintain such Eurodollar Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurodollar Loans and
(y) if such notice asserts the illegality of such Lender determining or charging
interest rates based upon the Eurodollar Rate, the Administrative Agent shall
during the period of such suspension compute the Alternate Base Rate applicable
to such Lender without reference to the Eurodollar Rate component thereof until
the Administrative Agent is advised in writing by such Lender that it is no
longer illegal for such Lender to determine or charge interest rates based upon
the Eurodollar Rate. Upon any such prepayment or conversion, the Borrower shall
also pay accrued interest on the amount so prepaid or converted.

 

45



ARTICLE III

Representations and Warranties

 

The Borrower represents and warrants to the Lenders that:

 

Section 3.01 Organization; Powers. The Borrower and each Subsidiary is duly
organized, validly existing and, to the extent applicable in the relevant
jurisdiction, in good standing under the laws of the jurisdiction of its
organization, has all requisite power and authority to carry on its business as
now conducted and, to the extent applicable in the relevant jurisdiction, is in
good standing in and qualified to do business in, every jurisdiction where such
qualification is required, in each case, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 3.02 Authorization; Enforceability. The Transactions to be entered into
by the Borrower are within the Borrower’s corporate powers and have been duly
authorized by all necessary corporate and, if required, shareholder action. This
Agreement has been duly executed and delivered by the Borrower and constitutes,
and each other Loan Document to which the Borrower is to be a party, when
executed and delivered by the Borrower, will constitute, a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except (i) such as have been obtained or
made and are in full force and effect or (ii) as could not reasonably be
expected to result in a Material Adverse Effect, (b) will not violate any
applicable law or regulation or the charter or bye-laws of the Borrower or any
order of any Governmental Authority, in each case, except as could not
reasonably be expected to result in a Material Adverse Effect), (c) will not
violate or result in a default under any material contractual obligation binding
upon the Borrower or any of its assets, except where such violation or default
could not reasonably be expected to result in a Material Adverse Effect and (d)
will not result in the creation or imposition of any Lien on any asset of the
Borrower.

 

Section 3.04 Financial Condition; No Material Adverse Change.

 

(a)       Delivery of Financial Statements. The Borrower has heretofore
furnished to the Lenders the consolidated balance sheet and statements of
income, shareholders equity and cash flows for the Borrower as of and for the
fiscal year ended November 30, 2017 reported on by Ernst & Young LLP,
independent public accountants, and (ii) as of and for the fiscal quarter and
the portion of the fiscal year ended February 29, 2018, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Borrower as of such dates and for such periods in accordance with GAAP, subject
to year-end audit adjustments and the absence of footnotes in the case of the
statements referred to in clause (ii) above.

 

46



(b)       No Material Change. Since November 30, 2017, there has been no
material adverse change in the business, assets, operations or financial
condition of the Borrower and its Subsidiaries, taken as a whole.

 

Section 3.05 [Reserved].

 

Section 3.06 Litigation. There are no actions, suits or proceedings by or before
any arbitrator or Governmental Authority pending against or, to the knowledge of
the Borrower, threatened against or affecting the Borrower or any Subsidiary (i)
as to which there is a reasonable possibility of an adverse determination and
that, if adversely determined, could reasonably be expected, individually or in
the aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or (ii) that involve any of the Loan Documents or the Transactions.

 

Section 3.07 Compliance with Laws .The Borrower and each Subsidiary is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it, except in each case where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

Section 3.08 Investment Company Status. The Borrower is not, and is not required
to be registered as, an “investment company” under the Investment Company Act of
1940.

 

Section 3.09 Taxes. The Borrower and each Subsidiary has timely filed or caused
to be filed all Tax returns and reports required to have been filed and has paid
or caused to be paid all Taxes required to have been paid by it, except (a)
Taxes that are being contested in good faith by appropriate actions and for
which the Borrower or such Subsidiary, as applicable, has set aside on its books
adequate reserves or (b) to the extent that the failure to do so could not
reasonably be expected to result in a Material Adverse Effect.

 

Section 3.10 ERISA . No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such events for which liability
is reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect. The present value of all accumulated benefit
obligations under each Plan (based on the assumptions used for purposes of
Accounting Standards Codification Topic No. 715-30) did not, as of the date of
the most recent financial statements reflecting such amounts, exceed an amount
that if paid could reasonably be expected to result in a Material Adverse
Effect, and the present value of all accumulated benefit obligations of all
underfunded Plans (based on the assumptions used for purposes of Accounting
Standards Codification Topic No. 715-30) did not, as of the date of the most
recent financial statements reflecting such amounts, exceed an amount that if
paid by could reasonably be expected to result in a Material Adverse Effect.

 

Section 3.11 Margin Securities. No part of the proceeds of any Loan will be used
to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying margin stock in violation of the Regulations
of the Board..

 

Section 3.12 Use of Proceeds. The proceeds of the Loans will be used only (a) to
finance the Acquisition, (b) to finance the Refinancing and (c) for the payment
of fees and expenses payable in connection with the Transactions.

 

47



Section 3.13 OFAC and Anti-Corruption Laws. The Borrower has implemented and
maintains in effect policies and procedures reasonably designed to ensure
compliance by the Borrower, its Subsidiaries and their directors, officers,
employees and agents with applicable Anti-Corruption Laws and Sanctions, and the
Borrower and each of its Subsidiaries and their respective directors (acting
within the scope of their relationship with the Borrower or the applicable
Subsidiary) and officers and, to the knowledge of the Borrower, employees and
the Borrower’s agents (acting within the scope of their relationship with the
Borrower), are in compliance with all applicable Anti-Corruption Laws and
Sanctions in all material respects. None of (i) the Borrower, any of its
Subsidiaries and their respective directors and officers or (ii) to the
knowledge of the Borrower, agent or employee of the Borrower or any Subsidiary
that will act in any capacity in connection with the credit facility established
hereby, is a Sanctioned Person. The Borrower will not directly or indirectly use
the proceeds of the Loans (A) to fund any operations in or with, finance any
investments or activities in or with, or make any payments to, a Sanctioned
Person, except to the extent permissible for a Person required to comply with
Sanctions or (B) in any other manner that would result in a violation by any
Person of any Sanctions or Anti-Corruption Laws.

 

Section 3.14 Patriot Act. To the extent applicable, the Borrower is in
compliance, in all material respects, with the Patriot Act.

 

Section 3.15 Solvency. As of the Closing Date, immediately after giving effect
to the Transactions to occur on the Closing Date, the Borrower and its
Subsidiaries, taken as a whole, are Solvent.

 

ARTICLE IV

Conditions

 

Section 4.01 Effective Date. The Lenders’ Commitments shall not become effective
hereunder until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 10.02) on or prior to the Commitment
Termination Date:

 

(a)       Execution and Delivery of This Agreement. The Administrative Agent (or
its counsel) shall have received from each party hereto either (i) a counterpart
of this Agreement signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy or other
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement.

 

(b)       Legal Opinion. The Administrative Agent shall have received customary
written opinions (addressed to the Administrative Agent and the Lenders, dated
the Effective Date and otherwise in form and substance reasonably satisfactory
to the Administrative Agent) of counsel to the Borrower.

 

(c)       Corporate Authorization Documents. The Administrative Agent shall have
received (i) a certificate of the Borrower, dated the Effective Date and
executed by a secretary, assistant secretary or other Responsible Officer
thereof, which shall (A) certify that attached thereto are (x) a true and
complete copy of the certificate of incorporation and

 

48



memorandum of association of the Borrower, which certificate of incorporation
and memorandum of association have not been amended (except as attached thereto)
since the date reflected thereon, (y) a true and correct copy of the bye-laws of
the Borrower which are in full force and effect, and (z) a true and complete
copy of the minutes, resolutions or written consent, as applicable, of its board
of directors authorizing the execution and delivery of the Loan Documents, which
minutes, resolutions or consent have not been modified, rescinded or amended
(other than as attached thereto) and are in full force and effect, and (B)
identify by name and title and bear the signatures of the officers, directors or
other authorized signatories of the Borrower authorized to sign the Loan
Documents and (ii) a good standing certificate (or equivalent certificate to the
extent available and customary) for the Borrower from the relevant authority of
its jurisdiction of organization, dated as of a recent date.

 

(d)       KYC Information. The Administrative Agent shall have received all
documentation and other information at least three days prior to the Effective
Date necessary to enable the Administrative Agent and the Lenders to identify
the Borrower to the extent required for compliance with the Patriot Act or other
“know your customer” and anti-money laundering rules and regulations, in each
case, to the extent all such documentation and other information is requested at
least ten Business Days prior to the Effective Date.

 

Section 4.02 Closing Date. The obligations of the Lenders to make Loans
hereunder shall not become effective until the date on which each of the
following conditions is satisfied (or waived in accordance with Section 10.02)
on or prior to the Commitment Termination Date:

 

(a)       Acquisition Agreement. The Acquisition Agreement shall not have been
altered, amended or otherwise changed or supplemented or any provision waived or
consented to in a manner that is materially adverse to the Lenders without the
prior written consent of the Lead Arranger (such consent not to be unreasonably
withheld, delayed or conditioned); it being understood and agreed that (x) any
decrease in the purchase price set forth in the Acquisition Agreement as of the
date hereof of not greater than 20% shall be deemed not to be materially adverse
to the Lenders so long as such decrease is allocated to reduce the Commitments
hereunder on a dollar-for-dollar basis and (y) any decrease in the purchase
price set forth in the Acquisition Agreement as of the date hereof of greater
than 20% shall be deemed to be materially adverse to the Lenders.

 

(b)       Acquisition. The Acquisition shall have been, or shall concurrently
with the Closing Date be, consummated in accordance with the terms of the
Acquisition Agreement, as such terms may be altered, amended or otherwise
changed, supplemented, waived or consented to in accordance with the immediately
preceding clause (a).

 

(c)       Acquisition Agreement Representations and Specified Representations.
The Acquisition Agreement Representations shall be true and correct in all
material respects and the Specified Representations shall be true and correct in
all material respects.

 

(d)       Financial Statements. The Lead Arranger shall have received (i) an
audited consolidated balance sheet and related statements of income,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for the
most recently completed fiscal year ended at least 90 days prior to the Closing
Date and (ii) unaudited consolidated balance sheets and

 

49



related statements of income, shareholders’ equity and cash flows of the
Borrower and its Subsidiaries for each subsequent fiscal quarterly ended at
least 45 days prior to the Closing Date; provided that filing of the required
financial statements on form 10-K and/or form 10-Q will satisfy the foregoing
requirements.

 

(e)       Fees. The Lenders, the Administrative Agent and the Lead Arranger
shall have received, or substantially simultaneously with the Closing Date shall
receive, all fees and expenses required to be paid and due on or before the
Closing Date for which invoices have been presented at least three Business Days
prior to the Closing Date.

 

(f)       Refinancing. The Administrative Agent shall have received evidence
satisfactory to it that the Refinancing shall have taken place (or shall take
place substantially contemporaneously with the Closing Date).

 

(g)       Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of the Borrower in the
form of Exhibit E, certifying that the Borrower and its Subsidiaries, on a
consolidated basis after giving effect to the Transactions, are Solvent.

 

(h)       Material Adverse Effect. Since the date of the Acquisition Agreement,
no Material Adverse Effect (as defined in the Acquisition Agreement) has
occurred.

 

(i)       Closing Date. In no event shall the Closing Date occur prior to August
2, 2018, unless otherwise agreed by the parties to the Acquisition Agreement.

 

Section 4.03 Availability. During the period from and including the Effective
Date and to and including the earlier of the termination of the Commitments and
the funding of the Loans hereunder on the Closing Date, and notwithstanding (a)
that any representation given as a condition to the Effective Date (excluding,
for the avoidance of doubt, the Specified Representations and Acquisition
Agreement Representations solely as of the Closing Date) was incorrect, (b) any
failure by the Borrower to comply with Articles V, VI or VII, (c) any provision
to the contrary in any Loan Documents, (d) that any condition to the Effective
Date may subsequently be determined not to  have been satisfied or (e) the
occurrence of any Event of Default, neither the Administrative Agent nor any
Lender shall be entitled to (i) cancel any of its Commitments under this
Agreement, (ii) rescind, terminate or cancel this Agreement or any other Loan
Documents or any of its Commitments under this Agreement or exercise any right
or remedy under this Agreement, to the extent to do so would prevent, limit or
delay the making of its Loan hereunder, (iii) refuse to participate in making
its Loan or (iv) exercise any right of set-off or counterclaim in respect of its
Loan to the extent to do so would prevent, limit or delay the making of such
Loan; provided that the applicable conditions set forth in Section 4.02 are
satisfied. For the avoidance of doubt, (A) the rights and remedies of the
Lenders and the Administrative Agent shall not be limited in the event that any
such condition to the closing set forth in Section 4.02 is not satisfied on the
Closing Date and (B) from the Closing Date after giving effect to the funding of
the Loans on such date, all of the rights, remedies and entitlements of the
Administrative Agent and the Lenders shall be available notwithstanding that
such rights were not available prior to such time as a result of the foregoing.

 

50



ARTICLE V

Affirmative Covenants

 

Until the Loan Obligations have been Fully Satisfied, the Borrower covenants and
agrees with the Lenders that:

 

Section 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:

 

(a)       Annual Financial Statements. Within 90 days after the end of each
fiscal year of the Borrower, its audited consolidated balance sheets and related
statements of operations, cash flows and shareholders’ equity as of the end of
and for such year setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by Ernst & Young LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit (other than any such exception or
qualification resulting from (i) the maturity of any Indebtedness occurring
within the four fiscal quarter period following the relevant audit opinion or
(ii) any breach or anticipated breach of any financial covenant) to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of the Borrower and
its Subsidiaries on a Consolidated basis in accordance with GAAP consistently
applied;

 

(b)       Quarterly Financial Statements. Within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, its
consolidated balance sheet and related statements of operations, cash flows and
shareholders’ equity as of the end of and for such fiscal quarter and the then
elapsed portion of the fiscal year, setting forth in each case in comparative
form the figures for the corresponding period or periods of (or, in the case of
the balance sheet, as of the end of) the previous fiscal year, all certified by
one of its Financial Officers in the applicable Compliance Certificate as
presenting fairly in all material respects the financial condition and results
of operations of the Borrower and its Subsidiaries on a Consolidated basis in
accordance with GAAP consistently applied, subject to normal year-end audit
adjustments and the absence of footnotes;

 

(c)       Compliance Certificate. Concurrently with any delivery of financial
statements under clause (a) or (b) above, a duly executed Compliance Certificate
(which may be delivered by electronic communication (including fax or email)):
(i) certifying as to whether a Default has occurred and, if a Default has
occurred, specifying the details thereof and any action taken or proposed to be
taken with respect thereto and (ii) setting forth reasonably detailed
calculations demonstrating compliance with Article VII;

 

(d)       Public Reports. Promptly after the same become publicly available,
copies of all periodic and other reports, proxy statements and other materials
filed by the Borrower with the Securities and Exchange Commission, or any
analogous Governmental Authority with jurisdiction over matters relating to
securities, or distributed by the Borrower to its shareholders generally, other
than any Securities and Exchange Commission Form 4 filed by the Borrower or any
Subsidiary;

 

51



(e)       KYC. Promptly following any request therefor, information and
documentation reasonably requested by the Administrative Agent or any Lender for
purposes of compliance with applicable “know your customer” requirements under
the PATRIOT Act, the Beneficial Ownership Regulation or other applicable
anti-money laundering laws; and

 

(f)       Additional Information. Promptly following any request therefor, such
other information regarding the operations, business affairs and financial
condition of the Borrower or any Subsidiary, or compliance with the terms of any
Loan Document, as the Administrative Agent or any Lender may reasonably request.

 

Documents required to be delivered pursuant to this Section 5.01 (to the extent
any such documents are included in materials otherwise filed with the Securities
and Exchange Commission (or any Governmental Authority succeeding to any or all
of the functions of the Securities and Exchange Commission) or any analogous
Governmental Authority or private regulatory authority with jurisdiction over
matters relating to securities) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website; or (ii) on which such documents are posted on the Borrower’s behalf on
an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third party website or
whether sponsored by the Administrative Agent).

 

The Borrower hereby acknowledges that (i) the Administrative Agent and/or the
Lead Arranger may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak, ClearPar, or another similar electronic system
(the “Platform”) and (ii) certain of the Lenders (each, a “Public Lender”) may
have personnel who do not wish to receive material non-public information within
the meaning of the United States federal securities laws with respect to the
Borrower or its Affiliates, or the respective securities of any of the
foregoing, and who may be engaged in investment and other market-related
activities with respect to such Persons’ securities. The Borrower hereby agrees
that so long as the Borrower is the issuer of any outstanding debt or equity
securities that are registered or issued pursuant to a private offering or is
actively contemplating issuing any such securities (i) all Borrower Materials
that are to be made available to Public Lenders shall be clearly and
conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking
Borrower Materials “PUBLIC,” the Borrower shall be deemed to have authorized the
Administrative Agent, the Lead Arranger and the Lenders to treat such Borrower
Materials as not containing any material non-public information with respect to
the Borrower or its securities for purposes of United States Federal and state
securities laws (provided, however, that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 10.12);
(iii) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and (iv)
the Administrative Agent and the Lead Arranger shall be required to treat the
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”;
provided, notwithstanding the foregoing and for the avoidance of doubt, it is
understood and agreed that Borrower Materials that have been filed with the
Securities and Exchange Commission (or any Governmental Authority succeeding to
any or

 

52



all of the functions of the Securities and Exchange Commission) or posted on the
Borrower’s website and that are, in either case, generally publically available
shall be construed as having been marked “PUBLIC” in the form so filed or
posted, unless the Borrower delivers written notice to the Administrative Agent
to the contrary.

 

Section 5.02 Notice of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:

 

(a)       Default. The occurrence of any Default;

 

(b)       Notice of Proceedings. The filing or commencement of any action, suit
or proceeding by or before any arbitrator or Governmental Authority against or
affecting the Borrower or any Subsidiary thereof that could reasonably be
expected to result in a Material Adverse Effect;

 

(c)       ERISA Event. The occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
result in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding an amount that if paid could reasonably be expected to result in a
Material Adverse Effect; and

 

(d)       Material Adverse Effect. Any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect.

 

Each notice delivered under this Section shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 5.03 Existence; Conduct of Business. The Borrower will do or cause to be
done all things necessary to preserve, renew and keep in full force and effect
its legal existence; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03. The
Borrower will, and will cause each Subsidiary to, do or cause to be done all
things necessary to preserve, renew and keep in full force and effect the
rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names except to the extent that the failure to so preserve,
renew and keep in full force and effect any of the foregoing could not
reasonably be expect to result in a Material Adverse Effect.

 

Section 5.04 Payment of Taxes. The Borrower will, and will cause each Subsidiary
to, pay its material Tax liabilities, before the same shall become delinquent or
in default, except where (a) the validity or amount thereof is being contested
in good faith by appropriate actions, (b) the Borrower or such Subsidiary has
set aside on its books adequate reserves with respect thereto in accordance with
GAAP, (c) such contest effectively suspends collection of the contested
obligation and the enforcement of any Lien securing such obligation and (d) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

Section 5.05 Insurance. Except where the failure to do so would not reasonably
be expected to have a Material Adverse Effect, the Borrower will, and will cause
each Subsidiary to, maintain, with financially sound and reputable insurance
companies (including captive

 

53



insurers) insurance in such amounts (giving effect to any self-insurance) and
against such risks as are customarily maintained by companies of established
repute engaged in the same or similar businesses operating in the same or
similar locations.

 

Section 5.06 Books and Records and Inspection. The Borrower will keep proper
books of record and account in which full, true and correct entries are made of
all dealings and transactions in relation to its business and activities. The
Borrower will permit any representatives designated by the Administrative Agent
(and, when an Event of Default exists and is continuing, any Lender), upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and independent accountants (provided that
representatives of the Borrower may, if it so chooses, be present at or
participate in any such discussion), all at such reasonable times during normal
business hours and as often as reasonably requested; provided that, as long as
no Event of Default then exists, the Administrative Agent will not be permitted
to physically inspect the properties of the Borrower more than once in any
calendar year.

 

Section 5.07 Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

Section 5.08 Anti-Corruption Laws and Sanctions. The Borrower will maintain
policies and procedures reasonably designed to promote and achieve compliance by
the Borrower and its Subsidiaries with applicable Anti-Corruption Laws and
Sanctions.

 

ARTICLE VI

Negative Covenants

 

Until the Loan Obligations have been Fully Satisfied, the Borrower covenants and
agrees with the Lenders that:

 

Section 6.01 Subsidiary Indebtedness. The Borrower will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:

 

(a)       Indebtedness created under the Loan Documents;

 

(b)       Indebtedness existing on the Effective Date and extensions, renewals
and replacements of any such Indebtedness that do not increase the outstanding
principal amount thereof (except by an amount equal to unpaid accrued interest
and premium thereon plus other reasonable amounts paid, and fees and expenses
reasonably incurred, in connection with such extension, renewal or replacement
and by an amount equal to any existing commitments unutilized thereunder) or
result in an earlier maturity date or, in the case of Indebtedness other than
revolving Indebtedness, decreased weighted average life thereof as long as: (i)
such Indebtedness in any individual case has an outstanding principal balance of
$10,000,000 or less or (ii) to the extent the Indebtedness exceeds the limit in
the immediately preceding clause (i), such Indebtedness is described on Schedule
6.01 hereto or is otherwise permitted by this Section 6.01;

 

54



(c)       Indebtedness of any Subsidiary to the Borrower or of any Subsidiary to
any other Subsidiary;

 

(d)       Guarantees by any Subsidiary of Indebtedness or other obligations of
any other Subsidiary permitted hereunder;

 

(e)       Indebtedness arising in connection with Hedge Agreements entered into
not for speculative purposes and in the ordinary course of business;

 

(f)       Indebtedness incurred on behalf of or representing Guarantees of
Indebtedness of joint ventures in an aggregate principal amount not to exceed
$50,000,000 at any time outstanding; and

 

(g)       Indebtedness for borrowed money, in addition to the Indebtedness
otherwise permitted hereby, of any Subsidiary; provided that the aggregate
principal amount of Indebtedness permitted by this paragraph (g), when combined
(without duplication) with the aggregate principal amount of all secured
obligations incurred pursuant to Section 6.02(e), shall not exceed 7.5% of
Consolidated Total Assets at any time outstanding.

 

Section 6.02 Liens. The Borrower will not, nor will it permit any Subsidiary to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it except:

 

(a)       Permitted Encumbrances;

 

(b)       any Lien on any asset of the Borrower or any Subsidiary existing on
the Effective Date; provided that (i) such Lien shall not apply to any other
asset of the Borrower or any Subsidiary; (ii) such Lien shall secure only those
obligations which it secures on the Effective Date and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof; and (iii) the aggregate book value of all assets encumbered by such
Liens existing on the Effective Date does not exceed $20,000,000 or (B) such
Lien is described on Schedule 6.02 hereto or otherwise permitted by this Section
6.02;

 

(c)       any Liens on property or assets of a Subsidiary to secure obligations
to the Borrower;

 

(d)       Liens on Equity Interests or assets of any joint venture securing
Indebtedness permitted pursuant to Section 6.01(f); and

 

(e)       other Liens securing Indebtedness or other obligations; provided that
the aggregate principal amount of such Indebtedness and other obligations, when
combined (without duplication) with the aggregate principal amount of
Indebtedness incurred pursuant to Section 6.01(g), does not exceed 7.5% of
Consolidated Total Assets at any time outstanding.

 

Section 6.03 Fundamental Changes. The Borrower will not merge into or
consolidate or amalgamate with any other Person, or permit any other Person to
merge into or consolidate or amalgamate with it, or sell, transfer, lease or
otherwise dispose of (in one transaction or in a series of transactions) all or
substantially all of the assets of the Borrower and its Subsidiaries,

 

55



taken as a whole, or liquidate or dissolve, except that, if at the time thereof
and immediately after giving effect thereto no Default shall have occurred and
be continuing:

 

(a)       the Borrower may merge, consolidate or amalgamate into another Person;
provided that the Borrower shall be the continuing or surviving Person; and

 

(b)       the Borrower may merge, consolidate or amalgamate into or sell,
transfer, lease or otherwise dispose of all or substantially all the assets of
the Borrower and its Subsidiaries taken as a whole to another Person; provided
that (i) the resulting, surviving or transferee Person (the “Successor
Borrower”) is a corporation, limited liability company or partnership organized
and validly existing under the laws of Bermuda, England and Wales or the United
States of America or any state thereof or the District of Columbia, (ii) the
Successor Borrower executes, prior to or contemporaneously with the consummation
of such transaction, such agreements, if any, as are in the reasonable opinion
of the Administrative Agent, necessary to evidence the assumption by the
Successor Borrower of liability for all of the obligations of the Borrower
hereunder and the other Loan Documents and expressly assumes all of the
obligations of the Borrower under the Loan Documents, (iii) the Successor
Borrower shall cause to be delivered to the Administrative Agent and the Lenders
such legal opinions (which may be from in-house counsel) as any of them may
reasonably request in connection with the matters specified in the preceding
clause (ii) and (iv) the Successor Borrower shall provide such information as
each Lender or the Administrative Agent reasonably requests in order to perform
its “know your customer” due diligence with respect to the Successor Borrower,
including a Beneficial Ownership Certification if the Successor Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation.

 

Section 6.04 Anti-Corruption Laws and Sanctions. No Borrowing will be made nor
the proceeds thereof used directly or, to the knowledge of the Borrower
indirectly (a) for the purpose of funding payments to any officer or employee of
a Governmental Authority, or any Person controlled by a Governmental Authority,
or any political party, official of a political party, candidate for political
office, or anyone else acting in an official capacity, in violation of
applicable Anti-Corruption Laws or otherwise in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money or
anything else of value to any Person in violation of Anti-Corruption Laws, (b)
for the purpose of financing the activities of or any transactions with any
Sanctioned Person or Sanctioned Country, except to the extent licensed by OFAC
or otherwise authorized under U.S. law or (c) in any other manner that would
result in a violation of any Sanctions applicable to any party hereto.

 

ARTICLE VII

Financial Covenants

 

Until the Loan Obligations have been Fully Satisfied, the Borrower covenants and
agrees with the Lenders that:

 

Section 7.01 Interest Coverage Ratio. As of the last day of each Test Period,
the Borrower will not permit the Interest Coverage Ratio calculated as of such
date to be less than 3.00 to 1.00.

 

56



Section 7.02 Leverage Ratio. As of the last day of each Test Period, the
Borrower will not permit the Leverage Ratio calculated as of such date to exceed
3.75 to 1.00 (such maximum ratio, the “Maximum Leverage Ratio”).

 

Notwithstanding the foregoing, if, with respect to any fiscal quarter of the
Borrower: (a) the Borrower or any Subsidiary has entered into an acquisition or
similar investment in such fiscal quarter and (b) the sum of the consideration
paid for such acquisition or similar investment plus the aggregate consideration
paid by the Borrower and its Subsidiaries for all such acquisitions and similar
investments consummated during that same fiscal quarter and the immediately
preceding fiscal quarter, is equal to or greater than $100,000,000 (the
requirements of clauses (a) and (b), herein the “Acquisition Threshold”), then
the Borrower may declare such fiscal quarter to be a Trigger Quarter, such
election to be made by the Borrower on or before the Election Date for such
fiscal quarter. If the Borrower has notified the Administrative Agent in writing
that an Acquisition Threshold has been achieved and has elected a Trigger
Quarter or shall be deemed to have selected a Trigger Quarter, then the Maximum
Leverage Ratio shall be increased to 4.00 to 1.00 during the related Elevated
Leverage Period. Once a Trigger Quarter is elected or deemed elected, no
subsequent Trigger Quarter may be elected or deemed elected by the Borrower
unless and until the actual Leverage Ratio is less than or equal to 3.75 to 1.00
as of the end of two consecutive fiscal quarters of the Borrower after the
election.

 

ARTICLE VIII

Events of Default

 

Section 8.01 Events of Default; Remedies. If any of the following events
(“Events of Default”) shall occur:

 

(a)       Principal Payment. The Borrower shall fail to pay any principal of any
Loan when and as the same shall become due and payable, whether at the due date
thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)       Interest and Fee Payments. (i) The Borrower shall fail to pay any
interest on any Loan or any fee payable under this Agreement or any other Loan
Document, when and as the same shall become due and payable, and such failure
shall continue unremedied for a period of five (5) Business Days or (ii) the
Borrower shall fail to pay any other amount (other than an amount referred to in
clause (a) or (b)(i) of this Section 8.01) payable under this Agreement or any
other Loan Document, when and as the same shall become due and payable, and such
failure shall continue unremedied for a period of seven (7) Business Days;

 

(c)       Representation or Warranties. Any representation, warranty or
certification that is not qualified by a materiality standard and is made or
deemed made by or on behalf of the Borrower in or in connection with any Loan
Document or any amendment or modification thereof or waiver thereunder, or in
any report, certificate, financial statement or other document furnished
pursuant to or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, shall prove to have been incorrect in
any material respect when made or deemed made or any representation, warranty or
certification that is qualified by a materiality standard and is made or deemed
made by or on behalf of the

 

57



Borrower in or in connection with any Loan Document or any amendment or
modification thereof or waiver thereunder, or in any report, certificate,
financial statement or other document furnished pursuant to or in connection
with any Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect when made or deemed made;
provided that, in each case, such inaccuracies, to the extent capable of being
corrected, are not corrected within thirty (30) days;

 

(d)       Covenant Violation; Immediate Default. The Borrower shall fail to
observe or perform any covenant, condition or agreement contained in Sections
5.02, 5.03 (with respect to the existence of the Borrower) or in Article VI or
in Article VII;

 

(e)       Covenant Violation with Cure Period. The Borrower shall fail to
observe or perform any covenant, condition or agreement contained in any Loan
Document (other than those specified in clause (a), (b) or (d) of this Section
8.01), and such failure shall continue unremedied for a period of 30 days after
notice thereof from the Administrative Agent to the Borrower (which notice will
be given at the request of any Lender);

 

(f)       Cross Payment Default. The Borrower or any Subsidiary shall default in
payment (whether of principal or interest and regardless of amount) in respect
of any Material Indebtedness, when and as the same shall become due and payable
beyond any applicable period of notice and grace provide with respect thereto;

 

(g)       Cross Covenant Default. Any event or condition occurs that results in
any Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause any Material Indebtedness to
become due, or to require the prepayment, repurchase, redemption or defeasance
thereof, prior to its scheduled maturity; provided that this clause (g) shall
not apply to secured Indebtedness that becomes due as a result of the voluntary
sale or transfer of the property or assets securing such Indebtedness;

 

(h)       Involuntary Bankruptcy. An involuntary proceeding shall be commenced
or an involuntary petition or proposal shall be filed seeking (i) liquidation,
reorganization, dissolution, winding up, administration or other relief in
respect of the Borrower or any Material Subsidiary or its debts, or of a
substantial part of its assets, under any Federal, state, provincial or foreign
examinership, bankruptcy, arrangement, liquidation, insolvency, receivership or
similar law now or hereafter in effect or (ii) the appointment of a receiver,
interim receiver, examiner, administrator, trustee, custodian, monitor,
sequestrator, conservator or similar official for the Borrower or any Material
Subsidiary or for a substantial part of its assets, and, in any such case, such
proceeding or petition shall continue undismissed for 60 days or an order or
decree approving or ordering any of the foregoing shall be entered;

 

(i)       Voluntary Bankruptcy. The Borrower or any Material Subsidiary shall
(i) voluntarily commence any proceeding or file any petition or proposal seeking
liquidation, reorganization or other relief under any Federal, state, provincial
or foreign examinership, bankruptcy, arrangement (voluntary or by way of scheme
of arrangement or otherwise) insolvency, receivership, dissolution, winding up,
administration, liquidation or similar law now or hereafter in effect, (ii)
consent to the institution of, or fail to contest in a timely and

 

58



appropriate manner, any proceeding or petition described in clause (h) of this
Section 8.01, (iii) apply for or consent to the appointment of a receiver,
interim receiver, trustee, custodian, monitor, sequestrator, conservator or
similar official for the Borrower or any Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;

 

(j)       Other Insolvency. The Borrower or any Material Subsidiary shall (i)
become unable, admit in writing its inability or fail generally to pay its debts
as they become due, (ii) suspend or threaten to suspend making payments on any
of its debts by reason of actual anticipated financial difficulties or (iii)
commence negotiation with one or more of its creditors with a view to
rescheduling any of its debt;

 

(k)       Judgments. One or more judgments for the payment of money in an
aggregate amount in excess of $150,000,000 shall be rendered against the
Borrower, any Subsidiary or any combination thereof and the same shall remain
undischarged for a period of 30 consecutive days during which execution shall
not be effectively stayed, or any action shall be legally taken by a judgment
creditor to attach or levy upon any assets of the Borrower or any Subsidiary to
enforce any such judgment;

 

(l)       ERISA Events. An ERISA Event shall have occurred or a Lien on any
assets of the Borrower or any ERISA Affiliate shall have been imposed under
Section 430(k) of the Code or Sections 303(k) or 4068 of ERISA, in each case,
that, in the reasonable opinion of the Administrative Agent, when taken together
with all other ERISA Events that have occurred and all other Liens on assets of
the Borrower, the Borrower or any ERISA Affiliate imposed under Section 430(k)
of the Code or Sections 303(k) or 4068 of ERISA, could reasonably be expected to
result in a Material Adverse Effect;

 

(m)       Invalidity of Loan Documents. Any material provision of any Loan
Document shall at any time for any reason cease to be valid, binding and
enforceable against the Borrower; the validity, binding effect or enforceability
of any Loan Document against the Borrower shall be contested by the Borrower;
the Borrower shall deny that it has any or further liability or obligation under
any Loan Document; or any Loan Document shall be terminated, invalidated or set
aside, or be declared ineffective or inoperative or in any material way cease to
give or provide to Administrative Agent and the Lenders the benefits purported
to be created thereby; or

 

(n)       Change in Control. A Change in Control shall occur;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Section), and at any time thereafter
during the continuance of such event, the Administrative Agent may with the
consent of the Required Lenders, and at the request of the Required Lenders
shall, by notice to the Borrower, take any or all of the following actions, at
the same or different times: (i) terminate the Commitments, and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due

 

59



and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest, notice of intent to
accelerate, notice of acceleration or other notice of any kind, all of which are
hereby waived by the Borrower; and in case of any event with respect to the
Borrower described in clause (h) or (i) of this Section, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower accrued hereunder, shall automatically become due and payable, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Borrower, and (iii) exercise any and all other rights and remedies afforded by
the laws of the State of New York or any other jurisdiction, by any of the Loan
Documents, by equity, or otherwise.

 

Section 8.02 Performance by the Administrative Agent. If the Borrower shall fail
to perform any covenant or agreement in accordance with the terms of the Loan
Documents, the Administrative Agent may, and shall at the direction of the
Required Lenders, perform or attempt to perform such covenant or agreement on
behalf of the Borrower. In such event, the Borrower shall, at the request of the
Administrative Agent promptly pay any amount expended by the Administrative
Agent or the Lenders in connection with such performance or attempted
performance to the Administrative Agent, together with interest thereon at the
interest rate provided for in Section 2.13(d) from and including the date of
such expenditure to but excluding the date such expenditure is paid in full.
Notwithstanding the foregoing, it is expressly agreed that neither the
Administrative Agent nor any Lender shall have any liability or responsibility
for the performance of any obligation of the Borrower under any Loan Document.

 

Section 8.03 Limitation on Separate Suit. No suit shall be brought against the
Borrower on account of the Loan Obligations except by the Administrative Agent,
acting upon the written instructions of the Required Lenders.

 

ARTICLE IX

The Administrative Agent

 

Section 9.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints HSBC Bank to act on its behalf as the Administrative Agent hereunder
and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Article are solely for the benefit of the Administrative Agent, the Lenders and
the Borrower shall not have rights as a third party beneficiaries of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

 

Section 9.02 Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender

 

60



and may exercise the same as though it were not the Administrative Agent and the
term “Lender” or “Lenders” shall, unless otherwise expressly indicated or unless
the context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders.

 

Section 9.03 Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent, (a)
shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing, (b) shall not have any duty to
take any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated hereby or by the other
Loan Documents that the Administrative Agent is required to exercise as directed
in writing by the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents), provided that the Administrative Agent shall not be required to take
any action that, in its opinion or the opinion of its counsel, may expose the
Administrative Agent to liability or that is contrary to any Loan Document or
applicable law, including for the avoidance of doubt any action that may be in
violation of the automatic stay under any Debtor Relief Law or that may effect a
forfeiture, modification or termination of property of a Defaulting Lender in
violation of any Debtor Relief Law, and (c) shall not, except as expressly set
forth herein and in the other Loan Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Section 10.02) or (ii) in the absence of its own
gross negligence or willful misconduct as determined by a court of competent
jurisdiction by final and nonappealable judgment. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given in writing to the Administrative Agent by the
Borrower or a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

61



In no event shall the Administrative Agent be required to expend or risk any of
its own funds or otherwise incur any liability, financial or otherwise, in the
performance of its duties under the Loan Documents or in the exercise of any of
its rights or powers under this Agreement.

 

Section 9.04 Reliance by the Administrative Agent. The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing (including any electronic message, Internet or intranet website
posting or other distribution) believed by it to be genuine and to have been
signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, that by its terms must be fulfilled to the
satisfaction of a Lender, the Administrative Agent may presume that such
condition is satisfactory to such Lender unless the Administrative Agent shall
have received notice to the contrary from such Lender prior to the making of
such Loan. The Administrative Agent may consult with legal counsel (who may be
counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

 

Section 9.05 Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.

 

Section 9.06 Resignation of Administrative Agent. (a) The Administrative Agent
may at any time give notice of its resignation to the Lenders and the Borrower.
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, in consultation with the Borrower, to appoint a successor, which
shall be a bank with an office in the United States, or an Affiliate of any such
bank with an office in the United States; provided that consultation with the
Borrower in connection with the appointment of any successor Administrative
Agent shall only be required so long as no Event of Default has occurred and is
continuing. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to) on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or

 

62



not a successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.

 

(b)       If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by applicable law, by notice in writing to the Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Borrower, appoint a successor. If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days (or such earlier day as shall be agreed by the Required Lenders)
(the “Removal Effective Date”), then such removal shall nonetheless become
effective in accordance with such notice on the Removal Effective Date.

 

(c)       With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (ii) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time, if any, as the Required Lenders appoint a successor Administrative
Agent as provided for above. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
removed) Administrative Agent (other than any rights to indemnity payments or
other amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

 

Section 9.07 Non-Reliance on Administrative Agent and Other Lenders. Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Section 9.08 No Other Duties, Etc.. Anything herein to the contrary
notwithstanding, none of the Lead Arranger or Syndication Agents shall have any
powers, duties or

 

63



responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent or a Lender
hereunder.

 

Section 9.09 [Reserved].

 

Section 9.10 Lender Affiliates Rights. By accepting the benefits of the Loan
Documents, any Affiliate of a Lender that is owed any Loan Obligation is bound
by the terms of the Loan Documents. But notwithstanding the foregoing: (a)
neither the Administrative Agent, any Lender nor the Borrower shall be obligated
to deliver any notice or communication required to be delivered to any Lender
under any Loan Documents to any Affiliate of any Lender; and (b) no Affiliate of
any Lender that is owed any Loan Obligation shall be included in the
determination of the Required Lenders or entitled to consent to, reject, or
participate in any manner in any amendment, waiver or other modification of any
Loan Document. The Administrative Agent shall not have any liabilities,
obligations or responsibilities of any kind whatsoever to any Affiliate of any
Lender who is owed any Loan Obligation. The Administrative Agent shall deal
solely and directly with the related Lender of any such Affiliate in connection
with all matters relating to the Loan Documents. The Loan Obligation owed to
such Affiliate shall be considered the Loan Obligation of its related Lender for
all purposes under the Loan Documents and such Lender shall be solely
responsible to the other parties hereto for all the obligations of such
Affiliate under any Loan Document.

 

Section 9.11 Certain ERISA Matters. (a) Each Lender (x) represents and warrants,
as of the date such Person became a Lender party hereto, to, and (y) covenants,
from the date such Person became a Lender party hereto to the date such Person
ceases being a Lender party hereto, for the benefit of, the Administrative Agent
and the Lead Arranger and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that at least one of the following is and will be true:

 

(i) such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans or the Commitments,

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, and the conditions
for exemptive relief thereunder are and will continue to be satisfied in
connection therewith,

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Commitments
and this Agreement, (C) the entrance

 

64



into, participation in, administration of and performance of the Loans, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b) In addition, unless sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and the Lead Arranger and their respective Affiliates, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that:

 

(i) none of the Administrative Agent or the Lead Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),

 

(ii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is independent
(within the meaning of 29 CFR § 2510.3-21) and is a bank, an insurance carrier,
an investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50 million, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E),

 

(iii) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is capable of
evaluating investment risks independently, both in general and with regard to
particular transactions and investment strategies (including in respect of the
Obligations),

 

(iv) the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Commitments and this Agreement is a fiduciary
under ERISA or the Code, or both, with respect to the Loans, the Commitments and
this Agreement and is responsible for exercising independent judgment in
evaluating the transactions hereunder, and

 

(v) no fee or other compensation is being paid directly to the Administrative
Agent or the Lead Arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the
Commitments or this Agreement.

 

(c) The Administrative Agent and the Lead Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice

 

65



in a fiduciary capacity, in connection with the transactions contemplated
hereby, and that such Person has a financial interest in the transactions
contemplated hereby in that such Person or an Affiliate thereof (i) may receive
interest or other payments with respect to the Loans, the Commitments and this
Agreement, (ii) may recognize a gain if it extended the Loans or the Commitments
for an amount less than the amount being paid for an interest in the Loans or
the Commitments by such Lender or (iii) may receive fees or other payments in
connection with the transactions contemplated hereby, the Loan Documents or
otherwise, including structuring fees, commitment fees, arrangement fees,
facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

 

ARTICLE X

Miscellaneous

 

Section 10.01 Notices. Except in the case of notices and other communications
expressly permitted to be given by telephone or other means, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

(i)       if to the Borrower, at 15 Inverness Way East, Englewood, Colorado
80112, Attention: Executive Vice President and Chief Financial Officer,
Telecopy: 303-754-4025; Email: Todd.Hyatt@ihsmarkit.com; with copies to:

 

(A)       Sari Granat, Executive Vice President and General Counsel, IHS Markit
Ltd., 25 Ropemaker Street, 4th floor Ropemaker Place, London, United Kingdom
EC2Y 9LY, Attention: Legal Department; Telephone: +44 20 7260 2000; Email:
Sari.Granat@ihsmarkit.com

 

(B)       Grant Nicholson, Treasurer, IHS Markit Ltd., 15 Inverness Way East,
Englewood, Colorado 80112; Telephone: (303)-858-6299, Telecopy: 303-754-4025;
Email: Grant.Nicholson@ihsmarkit.com; and

 

(C)       Kathryn Owen, VP Finance, IHS Markit Ltd., The Capitol Building,
Oldbury, Bracknell, Berkshire, United Kingdom RG12 8FZ; Telephone: +44 (0) 166
650 1283; Email: Katy.Owen@ihsmarkit.com.

 

(ii)       if to the Administrative Agent, to HSBC Bank USA, N.A. at HSBC Bank
USA, National Association, Corporate Trust & Loan Agency, 452 5th Avenue, New
York, NY 10018 (Telecopy No. (917) 229-6659; Telephone No. (212) 535-7253;
E-mail: ctlany.loanagency@us.hsbc.com); and

 

(iii)       if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.

 

66



Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communication (including e-mail, FpML messaging, and
Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to notices to
any Lender pursuant to Article II if such Lender, as applicable, has notified
the Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may each, in its discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications. Any party hereto may change its address or telecopy number
for notices and other communications hereunder by notice to the other parties
hereto. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt, subject to the next paragraph.

 

Unless the Administrative Agent otherwise prescribes (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii), if such notice, email or other communication is not sent during the
normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

 

THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of the Borrower’s or the Administrative
Agent’s transmission of Borrower Materials or notices through the Platform, any
other electronic platform or electronic messaging service, or through the
Internet.

 

Section 10.02 Waivers; Amendments.

 

(a)       No Waiver; Rights Cumulative. No failure or delay by the
Administrative Agent or any Lender in exercising, and no course of dealing with
respect to, any right or power hereunder or under any other Loan Document shall
operate as a waiver thereof, nor shall any single or partial exercise of any
such right or power, or any abandonment or discontinuance of

 

67



steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent and the Lenders hereunder and under the other Loan
Documents are cumulative and are not exclusive of any rights or remedies that
they would otherwise have. No waiver of any provision of any Loan Document or
consent to any departure by the Borrower therefrom shall in any event be
effective unless the same shall be permitted by paragraph (b) of this Section,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. Without limiting the generality of the
foregoing, the making of a Loan shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent or any Lender may have
had notice or knowledge of such Default at the time.

 

(b)       Amendments. Neither this Agreement nor any other Loan Document nor any
provision hereof or thereof may be waived, amended or modified except in the
case of this Agreement, pursuant to an agreement or agreements in writing
entered into by the Borrower and the Required Lenders or, in the case of any
other Loan Document, pursuant to an agreement or agreements in writing entered
into by the Administrative Agent and the Borrower, in each case with the consent
of the Required Lenders; provided that no such agreement shall (i) increase the
Commitment of any Lender without the written consent of such Lender, (ii) reduce
the principal amount of any Loan or reduce the rate of interest thereon, or
reduce any fees payable hereunder, without the written consent of each Lender
affected thereby, (iii) postpone the scheduled date of payment of the principal
amount of any Loan, or any interest thereon, or any fees payable hereunder, or
reduce the amount of, waive or excuse any such payment, or postpone the
scheduled date of expiration of any Commitment, without the written consent of
each Lender affected thereby, (iv) change Section 2.18(b) or (c), in a manner
that would alter the pro rata sharing of payments required thereby, without the
written consent of each Lender, (v) change any of the provisions of this Section
or the definition of “Required Lenders,” or any other provision of any Loan
Document specifying the number or percentage of Lenders required to waive, amend
or modify any rights thereunder or make any determination or grant any consent
thereunder, without the written consent of each Lender; provided further that no
such agreement shall amend, modify or otherwise affect the rights or duties of
the Administrative Agent without the prior written consent of the Administrative
Agent.

 

Notwithstanding anything herein to the contrary, the Borrower and the
Administrative Agent may, without the input or consent of any other Lender
(other than the relevant Lenders providing Loans under such Sections), effect
amendments to this Agreement and the other Loan Documents as may be necessary in
the reasonable opinion of the Borrower and the Administrative Agent (x) to
effect any provision specifying that any waiver, amendment or modification may
be made with the consent or approval of the Administrative Agent and (y) if the
Administrative Agent and the Borrower have jointly identified any ambiguity,
mistake, defect, inconsistency, obvious error, omission or any other error or
omission of a technical nature or any necessary or desirable technical change,
in each case, in any provision of any Loan Document, then the Administrative
Agent and the Borrower shall be permitted to amend such provision solely to
address such matter. Notification of such amendments shall be made by the
Administrative Agent to the Lenders promptly upon any such amendment becoming
effective, provided, that failure of the Administrative Agent to provide such
notice shall not render any such amendment ineffective.

 

68



(c)       Replacement of Lenders. In connection with any proposed amendment,
modification, waiver or termination (a “Proposed Change”) requiring the consent
of all Lenders or all affected Lenders, if the consent of the Required Lenders
to such Proposed Change is obtained, but the consent to such Proposed Change of
other Lenders whose consent is required is not obtained (any such Lender whose
consent is not obtained as described in paragraph (b) of this Section being
referred to as a “Non-Consenting Lender”), then, the Borrower may, at its sole
expense and effort, upon notice to such Non-Consenting Lender and the
Administrative Agent, require such Non-Consenting Lender to assign and delegate,
without recourse (in accordance with and subject to the restrictions contained
in Section 10.04), all its interests, rights and obligations under this
Agreement to an assignee that shall assume such obligations (which assignee may
be another Lender, if a Lender accepts such assignment), provided that (a)
unless the assignee is a Lender or an Affiliate of a Lender, the Borrower shall
have received the prior written consent of the Administrative Agent, which
consent shall not unreasonably be withheld, (b) such Non-Consenting Lender shall
have received payment of an amount equal to the outstanding principal of its
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts)
and (c) the Borrower or such assignee shall have paid to the Administrative
Agent the processing and recordation fee specified in Section 10.04(b).
Notwithstanding the foregoing, a Non-Consenting Lender shall be deemed to have
assigned all of its rights, interests and obligations under this Agreement upon
its receipt of the amounts described in the preceding clause (b).

 

Section 10.03 Expenses; Indemnity; Damage Waiver.

 

(a)       Expenses. The Borrower shall pay (i) all reasonable out-of-pocket
expenses incurred by the Administrative Agent, the Syndication Agents and the
Lead Arranger and their respective Affiliates (limited, in the case of legal
fees and expenses, to the reasonable fees, charges and disbursements of one
counsel for the Administrative Agent and the Lead Arranger taken as a whole) in
connection with the syndication of the credit facilities provided for herein,
the preparation and administration of the Loan Documents or any amendments,
modifications or waivers of the provisions thereof (whether or not the
transactions contemplated hereby or thereby shall be consummated) and (ii) all
out-of-pocket expenses incurred by the Administrative Agent or any Lender
(limited, in the case of legal fees and expenses, to the reasonable fees,
charges and disbursements of one counsel for the Administrative Agent and the
Lenders, taken as a whole) in connection with the enforcement or protection of
its rights in connection with the Loan Documents; including its rights under
this Section, or in connection with the Loans made hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

(b)       Indemnity. The Borrower indemnifies the Administrative Agent, the
Syndication Agents, the Lead Arranger and each Lender, and each Related Party of
any of the foregoing Persons (each such Person being called an “Indemnitee”)
against, and holds each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses (limited, in the case of legal fees
and expenses, to the reasonable fees, charges and disbursements of one counsel
for the Indemnitees, taken as a whole, and, if reasonably necessary, a single
local counsel for the Indemnitees, taken as a whole, in each relevant
jurisdiction (and, in the case of an actual or perceived conflict of interest,
an additional outside counsel in each applicable

 

69



jurisdiction of the Indemnitees, taken as a whole)), incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of (i)
the execution or delivery of any Loan Document or any other agreement or
instrument contemplated hereby, the performance by the parties to the Loan
Documents of their respective obligations thereunder or the consummation of the
Transactions or any other transactions contemplated hereby, (ii) any Loan or the
use of the proceeds therefrom, (iii) to the extent related to the foregoing
clauses (i) or (ii), any actual or alleged presence or release of Hazardous
Materials on or from any property currently or formerly owned or operated by the
Borrower or any Subsidiary, or any Environmental Liability related in any way to
the Borrower or any Subsidiary or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and non-appealable judgment to have resulted from (x) the
material breach of the obligations of such Indemnitee under the Loan Documents
or the bad faith, gross negligence or willful misconduct of such Indemnitee or
(y) disputes solely among the Indemnitees (other than any claims against the
Administrative Agent or Lead Arranger in their respective capacities as the
administrative agent, bookrunner or lead arranger hereunder and other than any
claims arising out of any act or omission on the part of the Borrower or its
Affiliates). No Indemnitee shall be liable for any damages arising from the use
by unintended recipients of any information or other materials distributed to
such unintended recipients by such Indemnitee through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and non-appealable judgment to have resulted from the gross negligence or
willful misconduct of such Indemnitee. This Section 10.03(b) shall not apply to
Taxes other than any Taxes that represent losses, claims, damages or liabilities
in respect of a non-Tax claim.

 

(c)       Lenders’ Agreement to Pay. To the extent that the Borrower fails to
pay any amount required to be paid by it to the Administrative Agent under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent such Lender’s pro rata share (determined as of the time
that the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount; provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share unused Commitments at the time.

 

(d)       Waiver of Damages. To the extent permitted by applicable law, the
Borrower shall not assert and hereby waives, any claim against any Indemnitee,
on any theory of liability, for special, indirect, incidental, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, the Loan Documents or any agreement or
instrument contemplated hereby, the Transactions, any Loan or the use of the
proceeds thereof.

 

70



(e)       Payment. All amounts due under this Section shall be payable not later
than 10 days after written demand therefor.

 

Section 10.04 Successors and Assigns.

 

(a)       Successors and Assigns. The provisions of this Agreement are binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby (including any Affiliate of a Lender who
is owed any of the Loan Obligations and any Indemnitee), except that (i) other
than in accordance with Section 6.03(b), the Borrower may not assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of each Lender (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void) and (ii) no Lender may
assign or otherwise transfer its rights or obligations hereunder except in
accordance with this Section. Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby (including any
Affiliate of a Lender who is owed any of the Loan Obligations and any
Indemnitee), Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent and the Lenders, any legal or equitable
right, remedy or claim under or by reason of this Agreement.

 

(b)       Assignment. (i) Subject to the conditions set forth in paragraph
(b)(ii) below, any Lender may assign to one or more assignees (other than the
Borrower, any Subsidiary, a natural person or a Disqualified Institution so long
as the list of Disqualified Institutions is provided by the Administrative Agent
to any Lender upon request) all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans at
the time owing to it) with the prior written consent of:

 

(A)       the Borrower, which shall not be unreasonably withheld or delayed;
provided that no consent of the Borrower shall be required for an assignment of
any (x) Commitment to an assignee that is a Lender, an Affiliate of a Lender or
an Approved Fund immediately prior to giving effect to such assignment or (y)
all or any portion of a Loan to a Lender, an Affiliate of a Lender or an
Approved Fund immediately prior to giving effect to such assignment or (z)
Commitments or all or any portion of a Loan to any other Person, if a Payment or
Bankruptcy Event of Default exists; provided further that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 10 Business Days after
having received written notice thereof; and

 

(B)       the Administrative Agent, which shall not be unreasonably withheld or
delayed; provided that no consent of the Administrative Agent shall be required
for an assignment of any (x) Commitment to an assignee that is a Lender, an
Affiliate of a Lender or an Approved Fund immediately prior to giving effect to
such assignment or (y) or all or any portion of a Loan to a Lender, an Affiliate
of a Lender or an Approved Fund immediately prior to giving effect to such
assignment.

 

71



(ii)       Assignments shall be subject to the following additional conditions:

 

(A)       except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment (determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent) (i) shall not be less than $10,000,000 and (ii) shall not
reduce the assigning Lender’s Commitment to less than $10,000,000 unless each of
the Borrower and the Administrative Agent otherwise consent, provided that no
such consent of the Borrower shall be required if a Payment or Bankruptcy Event
of Default exists;

 

(B)       each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement; and

 

(C)       the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500.

 

For the purposes of this Section 10.04(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

 

The Administrative Agent shall not be responsible for monitoring the
Disqualified Institutions list and shall have no liability for non-compliance by
any Lender. The Disqualified Institutions list shall be made available to any
Lender upon request to the Administrative Agent.

 

(iii)       Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) of this Section, from and after the effective date specified in each
Assignment and Assumption the assignee thereunder shall be a party hereto and,
to the extent of the interest assigned by such Assignment and Assumption, have
the rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 10.03). If any such assignment by a Lender holding a
promissory note hereunder occurs after the issuance of any promissory note
pursuant to Section 2.09(e) to such Lender, the assigning Lender shall, upon the
effectiveness of such assignment or as promptly thereafter as practicable,
surrender such promissory note to the Administrative Agent for cancellation, and
thereupon the Borrower shall issue and deliver a new promissory note, if so
requested by the assignee and/or assigning Lender, to

 

72



such assignee and/or to such assigning Lender, with appropriate insertions, to
reflect the new commitments and/or outstanding Loans of the assignee and/or the
assigning Lender. Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.

 

(iv)       The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices outside the United Kingdom a copy
of each Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitment of, and principal amount (and stated
interest) of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive
absent manifest error and the Borrower, the Administrative Agent and the Lenders
may treat each Person whose name is recorded in the Register pursuant to the
terms hereof as a Lender hereunder for all purposes of this Agreement,
notwithstanding notice to the contrary. The Register shall be available for
inspection by the Borrower and any Lender, at any reasonable time and from time
to time upon reasonable prior notice.

 

(v)       Upon its receipt of a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Administrative Agent shall accept such Assignment and
Assumption and record the information contained therein in the Register;
provided that if either the assigning Lender or the assignee shall have failed
to make any payment required to be made by it pursuant to this Agreement or any
other Loan Document, the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.

 

(c)       Participations. (i) Any Lender may, without the consent of the
Borrower, the Administrative Agent or any other Lender, sell participations to
one or more banks or other entities (other than a Disqualified Institution so
long as the list of Disqualified Institutions is provided by the Administrative
Agent to any Lender upon request) (a “Participant”) in all or a portion of such
Lender’s rights and obligations under this Agreement (including all or a portion
of its Commitment and the Loans owing to it); provided that (A) such Lender’s
obligations under this Agreement shall remain unchanged, (B) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (C) the Borrower, the Administrative Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or

 

73



instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 10.02(b) that affects such Participant. Subject to
paragraph (c)(ii) of this Section, the Borrower agrees that each Participant
shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 (subject to
the requirements and limitations therein, including the requirements under
Sections 2.17(e) and 2.17(g) (it being understood that the documentation
required under Sections 2.17(e) and 2.17(g) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section.
To the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 10.08 as though it were a Lender, provided such Participant
agrees to be subject to Section 2.18(c) as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain at one of its offices outside of
the United Kingdom a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or its other obligations
under any Loan Document) except to the extent that such disclosure is necessary
to establish that such Commitment, Loan or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.

 

(ii)       A Participant shall not be entitled to receive any greater payment
under Sections 2.15 or 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) or
2.17(g) as though it were a Lender.

 

(d)       Pledge. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

Section 10.05 Survival. All covenants, agreements, representations and
warranties made by the Borrower in the Loan Documents and in the certificates or
other instruments delivered in connection with or pursuant to this Agreement or
any other Loan Document shall be considered to have been relied upon by the
other parties hereto and shall survive the execution and delivery of the Loan
Documents and the making of any Loans regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent or any

 

74



Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect until the Loan Obligations have been
Fully Satisfied. The provisions of Sections 2.15, 2.16, 2.17 and 10.03 and
Article IX shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Commitments or the termination of
this Agreement or any provision hereof.

 

Section 10.06 Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent embody the final, entire agreement among the parties
relating to the subject matter hereof and supersede any and all previous
commitments, agreements, representations and understandings, whether oral or
written, relating to the subject matter hereof and may not be contradicted or
varied by evidence of prior, contemporaneous or subsequent oral agreements or
discussions of the parties hereto. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or other electronic communication shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

Section 10.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

Section 10.08 Right of Setoff. If an Event of Default exists, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Lender or Affiliate to or
for the credit or the account of the Borrower against any of and all the
obligations of that Borrower now or hereafter existing under this Agreement or
the other Loan Documents held by such Lender, irrespective of whether or not
such Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. Each Lender agrees promptly to notify the Borrower
and the Administrative Agent after any such application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such application.

 

Section 10.09 Governing Law; Jurisdiction; Consent to Service of Process.

 

75



(a)       Governing Law. This Agreement and all claims and causes of action
arising out of this Agreement or any other Loan Document shall be governed by
and construed in accordance with the applicable law pertaining in the State of
New York, other than those conflict of law provisions that would defer to the
substantive laws of another jurisdiction. This governing law election has been
made by the parties in reliance (at least in part) on Section 5-1401 of the
General Obligations Law of the State of New York, as amended (as and to the
extent applicable), and other applicable law.

 

(b)       Jurisdiction. EACH PARTY HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE JURISDICTION OF THE
SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE
UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY
JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY
AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING SHALL BE
HEARD AND DETERMINED IN SUCH NEW YORK STATE OR, TO THE EXTENT PERMITTED BY LAW,
IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT
IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)       Venue. Each party hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section. Each of
the parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.

 

(d)       Service of Process. Each party to this Agreement irrevocably consents
to service of process in the manner provided for notices in Section 10.01.
Nothing in this Agreement or any other Loan Document will affect the right of
any party to this Agreement to serve process in any other manner permitted by
law. Each party hereby irrevocably waives any objection to such service of
process and further irrevocably waives and agrees not to plead or claim in any
action or proceeding commenced hereunder or under any other Loan Document that
service of process was in any way invalid or effective. Nothing herein shall
affect the right of the Administrative Agent or any other Creditor to serve
process in another manner permitted by law or to commence legal proceedings or
otherwise proceed against the Borrower in any other jurisdiction.

 

76



Section 10.10 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

Section 10.11 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

Section 10.12 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants, legal counsel
and other advisors (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) to the extent requested
by any regulatory authority (including any self-regulatory authority), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party to this Agreement, (e) in
connection with the exercise of any remedies hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of rights hereunder,
(f) subject to the recipient of such Information entering into an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower and its obligations (provided that, no information may
be provided to any Disqualified Institution or person who is known to be acting
for a Disqualified Institution, in each case, to the extent that the list of
Disqualified Institutions has been made available to the disclosing Lender), (g)
with the consent of the Borrower, (h) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or (ii)
becomes available to the Administrative Agent or any Lender on a
non-confidential basis from a source other than the Borrower and other than as a
result of a breach known to such party by such source of any confidentially
agreement binding upon the source or (i) subject to the recipient of such
Information entering into an agreement containing provisions substantially the
same as those of this Section, to any credit insurance provider relating to the
obligations under this Agreement. For the purposes of this Section,
“Information” means all information received from the Borrower relating to the
Borrower or its Subsidiaries, other than any such information that is available
to the Administrative Agent or any Lender on a non-confidential basis prior to
disclosure by the Borrower; provided that, in the case of information received
from the Borrower after the date hereof, such information is clearly identified
at the time of delivery as confidential.

 

77



Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.

 

Section 10.13 Maximum Interest Rate.

 

(a)       Limitation to Maximum Rate; Recapture. No interest rate specified in
any Loan Document shall at any time exceed the Maximum Rate. If at any time the
interest rate (the “Contract Rate”) for any obligation under the Loan Documents
shall exceed the Maximum Rate, thereby causing the interest accruing on such
obligation to be limited to the Maximum Rate, then any subsequent reduction in
the Contract Rate for such obligation shall not reduce the rate of interest on
such obligation below the Maximum Rate until the aggregate amount of interest
accrued on such obligation equals the aggregate amount of interest which would
have accrued on such obligation if the Contract Rate for such obligation had at
all times been in effect. As used herein, the term “Maximum Rate” means, at any
time with respect to any Lender, the maximum rate of nonusurious interest under
applicable law that such Lender may charge the Borrower. The Maximum Rate shall
be calculated in a manner that takes into account any and all fees, payments,
and other charges contracted for, charged, or received in connection with the
Loan Documents that constitute interest under applicable law. Each change in any
interest rate provided for herein based upon the Maximum Rate resulting from a
change in the Maximum Rate shall take effect without notice to Borrower at the
time of such change in the Maximum Rate.

 

(b)       Cure Provisions. No provision of any Loan Document shall require the
payment or the collection of interest in excess of the maximum amount permitted
by applicable law. If any excess of interest in such respect is hereby provided
for, or shall be adjudicated to be so provided, in any Loan Document or
otherwise in connection with this loan transaction, the provisions of this
Section shall govern and prevail and neither the Borrower nor the sureties,
guarantors, successors, or assigns of the Borrower shall be obligated to pay the
excess amount of such interest or any other excess sum paid for the use,
forbearance, or detention of sums loaned pursuant hereto. In the event any
Lender ever receives, collects, or applies as interest any such sum, such amount
which would be in excess of the maximum amount permitted by applicable law shall
be applied as a payment and reduction of the principal of the obligations
outstanding hereunder, and, if the principal of the obligations outstanding
hereunder has been paid in full, any remaining excess shall forthwith be paid to
the Borrower. In determining whether or not the interest paid or payable exceeds
the Maximum Rate, the Borrower and each Lender shall, to the extent permitted by
applicable law, (a) characterize any non-principal payment as an expense, fee,
or premium rather than as interest, (b) exclude voluntary prepayments and the
effects thereof, and (c) amortize, prorate, allocate, and spread in equal or
unequal parts the total amount of interest throughout the entire contemplated
term of the obligations outstanding hereunder so that interest for the entire
term does not exceed the Maximum Rate.

 

Section 10.14 No Duty. All attorneys, accountants, appraisers, and other
professional Persons and consultants retained by the Administrative Agent or any
Lender shall have the right to act exclusively in the interest of the
Administrative Agent and the Lenders and shall have no

 

78



duty of disclosure, duty of loyalty, duty of care, or other duty or obligation
of any type or nature whatsoever to the Borrower, any of its respective Equity
Interest holders or any other Person.

 

Section 10.15 No Fiduciary Relationship. The Borrower hereby acknowledges and
agrees that (a) no fiduciary, advisory or agency relationship between the
Borrower and the Lender Parties is intended to be or has been created in respect
of any of the transactions contemplated by this Agreement or the other Loan
Documents, irrespective of whether the Lender Parties have advised or are
advising the Borrower on other matters, and the relationship between the Lender
Parties, on the one hand, and the Borrower, on the other hand, in connection
herewith and therewith is solely that of creditor and debtor, (b) the Lender
Parties, on the one hand, and the Borrower, on the other hand, have an arm’s
length business relationship that does not directly or indirectly give rise to,
nor does the Borrower rely on, any fiduciary duty to the Borrower or its
affiliates on the part of the Lender Parties, (c) the Borrower is capable of
evaluating and understanding, and the Borrower understand and accept, the terms,
risks and conditions of the transactions contemplated by this Agreement and the
other Loan Documents, (d) the Borrower has been advised that the Lender Parties
are engaged in a broad range of transactions that may involve interests that
differ from the Borrower’s interests and that the Lender Parties have no
obligation to disclose such interests and transactions to the Borrower, (e) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent the Borrower has deemed appropriate in the negotiation, execution and
delivery of this Agreement and the other Loan Documents, (f) each Lender Party
has been, is, and will be acting solely as a principal and, except as otherwise
expressly agreed in writing by it and the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for the Borrower,
any of its affiliates or any other Person, (g) none of the Lender Parties has
any obligation to the Borrower or its affiliates with respect to the
transactions contemplated by this Agreement or the other Loan Documents except
those obligations expressly set forth herein or therein or in any other express
writing executed and delivered by such Lender Party and the Borrower or any such
affiliate and (h) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Lender Parties or among the Borrower and the Lender Parties.

 

Section 10.16 Construction. The Borrower (by its execution of the Loan Documents
to which it is a party), the Administrative Agent and each Lender acknowledges
that each of them has had the benefit of legal counsel of its own choice and has
been afforded an opportunity to review the Loan Documents with its legal counsel
and that the Loan Documents shall be construed as if jointly drafted by the
parties thereto.

 

Section 10.17 Independence of Covenants. All covenants under the Loan Documents
shall be given independent effect so that if a particular action or condition is
not permitted by any of such covenants, the fact that it would be permitted by
an exception to, or be otherwise within the limitations of, another covenant
shall not avoid the occurrence of a Default if such action is taken or such
condition exists.

 

Section 10.18 Electronic Execution of Assignments and Certain Other Documents.
The words “execute,” “execution,” “signed,” “signature,” and words of like
import in or related to any document to be signed in connection with this
Agreement and the transactions contemplated hereby (including without limitation
Assignment and Assumptions, amendments or other

 

79



modifications, Borrowing Requests, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

 

Section 10.19 USA PATRIOT Act. Each Lender that is subject to the Patriot Act
and the Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”), it is required to obtain, verify and record information that identifies
the Borrower, which information includes the name and address of the Borrower
and other information that will allow such Lender or the Administrative Agent,
as applicable, to identify the Borrower in accordance with the Patriot Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.

 

Section 10.20 [Reserved].

 

Section 10.21 Judgment Currency. This is an international loan transaction in
which the specification of the applicable currency of payment is of the essence,
and the stipulated currency shall in each instance be the currency of account
and payment in all instances. A payment obligation in one currency under the
Loan Documents (the “Original Currency”) shall not be discharged by an amount
paid in another currency (the “Other Currency”), whether pursuant to any
judgment expressed in or converted into any Other Currency except to the extent
that such tender results in the effective receipt by the payee of the full
amount of the Original Currency payable to such payee. If for the purpose of
obtaining judgment in any court it is necessary to convert a sum due under any
Loan Document in the Original Currency into the Other Currency, the rate of
exchange that shall be applied shall be that at which in accordance with normal
banking procedures the Administrative Agent could purchase the Original Currency
at the relevant office with the Other Currency on the Business Day next
preceding the day on which such judgment is rendered. The obligation of the
Borrower in respect of any such sum due from it to the relevant payee under any
Loan Document (in this Section called an “Entitled Person”) shall,
notwithstanding the rate of exchange actually applied in rendering such
judgment, be discharged only to the extent that on the Business Day following
receipt by such Entitled Person of any sum adjudged to be due hereunder in the
Other Currency such Entitled Person may in accordance with normal banking
procedures purchase the Original Currency with the amount of the judgment
currency so adjudged to be due; and the Borrower, as a separate obligation and
notwithstanding any such judgment, agrees to indemnify such Entitled Person
against, and to pay such Entitled Person on demand, in the Original Currency,
the amount (if any) by which the sum

 

80



originally due to such Entitled Person in the Original Currency hereunder
exceeds the amount of the Other Currency so purchased.

 

Section 10.22 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any Lender that is an EEA
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write-down and conversion powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:(a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution;
and

 

(b)       the effects of any Bail-in Action on any such liability, including, if
applicable:

 

(i)       a reduction in full or in part or cancellation of any such liability;

 

(ii)       a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

(iii)       the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

81



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 



 



       IHS MARKIT LTD.                                                          
      By: /s/ Todd S. Hyatt           Name: Todd S. Hyatt           Title:
Executive Vice President and Chief Financial Officer                



  



[Signature Page to Credit Agreement]

 



 

 

 



       Agents and Lenders:                        HSBC BANK USA, NATIONAL
ASSOCIATION,          as Administrative Agent                       By: /s/
Nimish Panley           Name: Nimish Panley           Title: AVP                

 



[Signature Page to Credit Agreement]

 



 

 

 

       HSBC BANK USA, NATIONAL          ASSOCIATION, as a Lender                
                                  By: /s/ Thomas Hou           Name: Thomas Hou
          Title: Managing Director                



 



[Signature Page to Credit Agreement]

 



 

 

       BANK OF AMERICA, N.A.,          as a Lender                              
                    By: /s/ Janet Fung           Name: Janet Fung          
Title: Vice President                



 

 



[Signature Page to Credit Agreement]

 



 

 



       JPMORGAN CHASE BANK,          as a Lender and Issuing Bank              
                                    By: /s/ Maria Riaz           Name: MARIA
RIAZ           Title: VICE PRESIDENT                



 

 



[Signature Page to Credit Agreement]

 



 






       Royal Bank of Canada, as a Lender                                        
                        By: /s/ Alexander Oliver           Name: Alexander
Oliver           Title: Authorized Signatory                





[Signature Page to Credit Agreement]

 



 

 

 



       WELLS FARGO BANK, NATIONAL          ASSOCIATION, as a Lender            
                                      By: /s/ Spencer Ferry           Name:
Spencer Ferry           Title: Vice President                



 



[Signature Page to Credit Agreement]

 



 

 

 



       Citibank, N.A., London Branch, as a Lender                              
                                  By: /s/ Caryn Bell           Name: Caryn Bell
          Title: Director                





[Signature Page to Credit Agreement]

 



 

 

 

       National Westminster Bank plc, as a Lender                              
                                  By: /s/ Jonathan Eady           Name: Jonathan
Eady           Title: Vice President                





[Signature Page to Credit Agreement]

 



 

 

 

       Compass Bank, as a Lender                                                
                By: /s/ Matias Cruces           Name: Matias Cruces          
Title: Managing Director                



 



[Signature Page to Credit Agreement]

 



 

 

 



  TD Bank, N.A., as a Lender             By: /s/ Craig Welch       Name: Craig
Welch       Title: Senior Vice President    

[Signature Page to Credit Agreement]

 

  U.S. Bank National Association, as a Lender             By: /s/ Jeff Benedix  
    Name: Jeff Benedix       Title: Vice President    

[Signature Page to Credit Agreement]

 

  SunTrust Bank, as a Lender             By: /s/ Justin Lien       Name: Justin
Lien       Title: Director  

[Signature Page to Credit Agreement]

 

  Barclays Bank PLC, as a Lender             By: /s/ Sydney Dennis       Name:
Sydney Dennis       Title: Director    

[Signature Page to Credit Agreement]

 

  Goldman Sachs Bank USA, as a Lender             By: /s/ Rebecca Kratz      
Name: Rebecca Kratz       Title: Authorized Signatory     

[Signature Page to Credit Agreement]

 

  Citizens Bank, N.A., as a Lender             By: /s/ Andrew J. Meara      
Name: Andrew J. Meara       Title: Senior Vice President    

[Signature Page to Credit Agreement]

 

  PNC Bank, National Association, as a Lender             By: /s/ Sean Piper    
  Name: Sean Piper       Title: AVP    

[Signature Page to Credit Agreement]

 

  Sumitomo Mitsui Banking Corporation, as a Lender             By: /s/ James D.
Weinstein       Name: James D. Weinstein       Title: Managing Director     

[Signature Page to Credit Agreement]

 

  BNP Paribas, as a Lender             By: /s/ Brendan Heneghan       Name:
Brendan Heneghan       Title: Director                 By: /s/ Karim Remtoula  
    Name: Karim Remtoula       Title: Vice President     

[Signature Page to Credit Agreement]

 

  BMO Harris Bank N.A., as a Lender             By: /s/ Andrew Berryman      
Name: Andrew Berryman       Title: Vice President    

[Signature Page to Credit Agreement]

 

   Morgan Stanley Bank, as a Lender             By: /s/ Angelica Kelly      
Name: Angelica Kelly         Title: Authorized Signatory     

[Signature Page to Credit Agreement]

 

  MUFG Bank, Ltd., as a Lender             By: /s/ Matthew Antico       Name:
Matthew Antico         Title: Director     

 



[Signature Page to Credit Agreement]

 

 







EXHIBIT A
TO
IHS MARKIT LTD.
CREDIT AGREEMENT

 

FORM OF ASSIGNMENT AND ASSUMPTION

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT A, Cover Page



ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor's rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.

 

1. Assignor: ______________________________       2. Assignee:

______________________________
and is an Affiliate/Approved Fund of [identify Lender]1]

 

UK DTTP Number (if any):__________________

 

3. Borrower: IHS Markit Ltd. (the “Borrower”)       4. Administrative Agent:
HSBC Bank USA, National Association, as the administrative agent under the
Credit Agreement       5. Credit Agreement: Credit Agreement dated as of June
25, 2018, among IHS Markit Ltd., the Lenders parties thereto and HSBC Bank USA,
National Association, as Administrative Agent.

____________________



1 Select as applicable.

 

ASSIGNMENT AND ASSUMPTION, Page 1



6.

Assigned Interest: 

       

Aggregate Amount of Commitment/Loans for all Lenders Amount of Commitment/Loans
Assigned Percentage Assigned of Commitment/Loans2 $ $ % $ $ % $ $ %

 

Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

[The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower and its Affiliates or their respective
securities) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal and state securities laws.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 



 



  ASSIGNOR               [NAME OF ASSIGNOR]                        

By:



        Title:                

ASSIGNEE

 

[NAME OF ASSIGNEE]

             

By:



        Title:              











 

____________________



2 Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

ASSIGNMENT AND ASSUMPTION, Page 2



 







[Consented to and]3 Accepted:

 

HSBC BANK USA, NATIONAL ASSOCIATION, as Administrative Agent

         

By:



      Title:            



 



[Consented to:]4

 

IHS MARKIT LTD.



         

By:



      Title:            





 









 

____________________ 

3 To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

4 To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

 

ASSIGNMENT AND ASSUMPTION, Page 3



ANNEX 1

 

IHS Markit Ltd.
Credit Agreement

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.       Representations and Warranties.

 

1.1       Assignor. The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document; (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of IHS
Markit Ltd., any of its Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by IHS
Markit Ltd., any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

 

1.2.       Assignee. The Assignee (a) represents and warrants that (i) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
satisfies the requirements, if any, specified in the Credit Agreement that are
required to be satisfied by it in order to acquire the Assigned Interest and
become a Lender, (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it has received a copy of the Credit Agreement, together with copies of the
most recent financial statements delivered pursuant to Sections 3.04 or 5.01
thereof, as applicable, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on the Administrative Agent or any other Lender, and (v) if it is a
Foreign Lender, attached to the Assignment and Assumption is any documentation
required to be delivered by it pursuant to the terms of the Credit Agreement,
duly completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.       Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of the Assigned Interest (including payments
of principal,

 

STANDARD TERMS AND CONDITIONS TO THE ASSIGNMENT AND ASSUMPTION, Solo Page



interest, fees and other amounts) to the Assignor for amounts which have accrued
to but excluding the Effective Date and to the Assignee for amounts which have
accrued from and after the Effective Date.

 

3.       General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy or other electronic communications shall be effective as delivery of
a manually executed counterpart of this Assignment and Assumption. This
Assignment and Assumption shall be governed by and construed in accordance with
the law of the State of New York, other than those conflict of law provisions
that would defer to the substantive laws of another jurisdiction. This governing
law election has been made by the parties in reliance (at least in part) on
Section 5–1401 of the General Obligations Law of the State of New York, as
amended (as and to the extent applicable), and other applicable law.

 

STANDARD TERMS AND CONDITIONS TO THE ASSIGNMENT AND ASSUMPTION, Solo Page



EXHIBIT B
TO
IHS MARKIT LTD.
CREDIT AGREEMENT

 

COMPLIANCE CERTIFICATE

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT B, Cover Page



COMPLIANCE CERTIFICATE
for the
quarter ended __________ __, _____

 

To:HSBC Bank USA, N.A.,



Corporate Trust & Loan Agency



452 5th Avenue 

New York, NY 10018



and each Lender

 

Ladies and Gentlemen:

 

This Compliance Certificate (the “Certificate”) is being delivered pursuant to
Section 5.01(c) of that certain Credit Agreement (as amended, the “Agreement”)
dated as of June 25, 2018, among IHS Markit Ltd. (the “Borrower”), HSBC Bank
USA, National Association as Administrative Agent, and the Lenders from time to
time party thereto. All capitalized terms, unless otherwise defined herein,
shall have the same meanings as in the Agreement. All the calculations set forth
below shall be made pursuant to the terms of the Agreement.

 

The undersigned, a Financial Officer of the Borrower in his capacity as such
Financial Officer and not in his individual capacity, does hereby certify to the
Administrative Agent and the Lenders that:

 

1. DEFAULT   No Default has occurred or, if a Default has occurred, I have
described on the attached Exhibit “A” the nature thereof and the steps taken or
proposed to remedy such Default.         Compliance 2. SECTION 5.01 - Financial
Statements and Records               (a)       Annual audited financial
statements of the Borrower on a consolidated basis within 90 days after the end
of each fiscal year end (together with Compliance Certificate).     Yes No N/A  
          (b)       Quarterly unaudited financial statements of the Borrower on
a consolidated basis within 45 days after the end of each of the first three
fiscal quarters of each fiscal year (together with Compliance Certificate).    
Yes No N/A             3. SECTION 7.01 - Interest Coverage Ratio                
      (a) Consolidated EBITDA (from Schedule 1)   $________                  

COMPLIANCE CERTIFICATE, Page 1



(b) Consolidated Interest Expense   $________                   (c) Line 4(a) ÷
Line 4(b)   ___ to 1.00                   (d) Minimum Interest Coverage Ratio
permitted by the Agreement   3.00 to 1.00   Yes No             4. SECTION 7.02 -
Leverage Ratio5                       (a) Consolidated Funded Indebtedness  
$________                   (b) Consolidated EBITDA (for Schedule 1)   $________
                  (c) Actual Leverage Ratio: 5(a) ¸ 5(b)=   ___ to 1.00        
          (d) Maximum Leverage Ratio   [3.75][4.00] to 1.00   Yes No            
5. ATTACHED SCHEDULES   Attached hereto as schedules are the calculations
supporting the computation set forth above in this Certificate.  All information
contained herein and on the attached schedules is true and correct.   6.
FINANCIAL STATEMENTS   The financial statements attached hereto were prepared in
accordance with GAAP and fairly present in all material respects (subject to
year end audit adjustments and absence of footnotes) the financial conditions
and the results of the operations of the Persons reflected thereon, at the date
and for the periods indicated therein.   7. CONFLICT   In the event of conflict
between this Certificate and the Agreement, the Agreement shall control.

____________________



5  If the Borrower has notified the Administrative Agent in writing that an
Acquisition Threshold has been achieved and has elected a Trigger Quarter, then
the Maximum Leverage Ratio shall be increased to 4.00 to 1.00 during the related
Elevated Leverage Period.

 

COMPLIANCE CERTIFICATE, Page 2



IN WITNESS WHEREOF, the undersigned has executed this Certificate effective as
of the date first written above.



 

  IHS MARKIT LTD.                        

By:



        Name:         Title:    

 



 

COMPLIANCE CERTIFICATE, Page 3



SCHEDULE 1
TO
COMPLIANCE CERTIFICATE

 

Consolidated EBITDA.           (1) Consolidated Net Earnings: $___________      
      (a) Consolidated Interest Expense $___________     (b) Consolidated Income
Tax Expense $___________     (c) Consolidated Depreciation and Amortization
Charges $___________     (d) non-cash charges or expenses in connection with
options, restricted stock, restricted stock units or other equity level awards
under any Borrower incentive plan $___________     (e) cash non-recurring (A)
fees, costs and expenses incurred in connection with the Transactions and (B)
other  charges, including acquisition or restructuring charges or expenses
related to employee severance or facilities consolidation and acquisition
related transactions expenses provided that for any Test Period, the aggregate
amount added back under this clause (e)(B) shall not exceed 10% of the
Consolidated EBITDA for such period, $___________     (f) any non-cash
modifications to pension and post-retirement employee benefit plans, settlement
costs incurred to annuitize retirees or facilitate lump-sum buyout offers under
pension and postretirement employee benefit plans or mark-to-market adjustments
under pension and post-retirement employee benefit plans provided that for any
Test Period, the aggregate amount added back under this clause (f) shall not
comprise more than 5% of the Consolidated EBITDA for such period, $___________  
  (g) non-cash adjustments resulting from the application of FASB ASC Update No.
2014-09 (Revenue from Contracts with Customers (Topic 606)) effective January 1,
2018, $___________     (h) other non-cash losses or charges, $___________    
(i) losses, charges, expenses, costs, accruals or reserves of any kind
associated with any litigation (including any legal fees and expenses) and/or
payment of actual or prospective legal settlements, fines, judgments or orders,
$___________     (j) the amount of any losses, charges, expenses, costs,
accruals or reserves of any kind associated with any subsidiary of the Borrower
attributable to non-controlling interests or minority interests of third
parties, $___________  

SCHEDULE 2 to Compliance Certificate, Page 1



  (k) the aggregate amounts included in determining Consolidated Net Earnings in
respect of (i) extraordinary or unusual one-time gains, (ii) income tax benefits
(to the extent not netted from income tax expense), excluding any tax benefits
in respect of fiscal quarters ending on or prior to February 28, 2018 and (iii)
any cash payments made during such period in respect of items described in
clause (a)(viii) above subsequent to the fiscal quarter in which the relevant
non-cash losses or charges were incurred $___________            

(l)       Total: Line 1 plus lines (a) through (j) minus line (k)



$___________         (2) Adjustments for Leverage Ratio Calculation.      

EBITDA from prior Targets for periods prior to acquisitions

 

$___________

 

    Consolidated EBITDA for Leverage Ratio calculation $___________  

SCHEDULE 2 to Compliance Certificate, Page 2



EXHIBIT C
TO
IHS MARKIT LTD.
CREDIT AGREEMENT

 

Borrowing Request

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT C, Cover Page



BORROWING REQUEST

 

___________, __, ____

 

To:HSBC Bank USA, N.A.,



Corporate Trust & Loan Agency



452 5th Avenue 

New York, NY 10018




and each Lender

 

Ladies and Gentlemen:

 

The undersigned, IHS Markit Ltd. (the “Borrower”), refers to the Credit
Agreement (as amended, the “Agreement”) dated as of June 25, 2018, among the
Borrower, HSBC Bank USA, National Association as administrative agent, the other
agents parties thereto and the Lenders named therein. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

 

The Borrower hereby gives the Administrative Agent and the Lenders notice
pursuant to Section 2.03 of the Credit Agreement that the Borrower requests a
Borrowing under the Credit Agreement, and in connection therewith sets forth
below the information relating to such Borrowing (the “Requested Borrowing”).

 

(i)The Requested Borrowing is a Loan;

 

(ii)The date of the Requested Borrowing is ______________;

 

(iii)The principal amount of the Requested Borrowing is $_______________;

 

(iv)The Type or Types of the Borrowing requested (i.e., ABR Borrowing or
Eurodollar Borrowing) and, if applicable the Interest Periods applicable thereto
are set forth in the table below:

 

Amount Type Interest Period
(if applicable) 1.   _____ Month(s) 2.   _____ Month(s) 3.   _____ Month(s) 4.  
_____ Month(s) 5.   _____ Month(s) 6.   _____ Month(s)

 

(v)The proceeds of the Requested Borrowing should be disbursed directly to the
entities in the amounts and in accordance with the transfer instructions set
forth in the table below:

 

Dollar Amount Recipient Instructions $     $     $     $    

BORROWING REQUEST, Page 1



By its execution below, the Borrower represents and warrants to the
Administrative Agent and the Lenders:

 

(i)       At the time of and immediately after giving effect to the Requested
Borrowing, no Default exists; and

 

(ii)       The representations and warranties of the Borrower set forth in the
Loan Documents [(other than the representations and warranties set forth in
Sections ‎3.04(b) and ‎3.06)]6 are true and correct in all material respects
(or, in the case of any representation and warranty qualified by materiality, in
all respects) on and as of the date of the Requested Borrowing, except to the
extent such representations and warranties specifically relate to any earlier
date in which case such representations and warranties shall have been true and
correct in all material respects as of such earlier date (or, in the case of any
representation and warranty qualified by materiality, in all respects as of such
earlier date).

 

The instructions set forth herein are irrevocable, except as otherwise provided
by the Credit Agreement. A telecopy or other electronic communication of these
instructions shall be deemed valid and may be accepted and relied upon by the
Administrative Agent and the Lenders as an original.

 

____________________ 

6 To be deleted for any Loans requested on the Effective Date.

 

BORROWING REQUEST, Page 2





 



  IHS MARKIT LTD.                        

By:



        Name:         Title:  



 

 

BORROWING REQUEST, Page 3



EXHIBIT D
TO
IHS MARKIT LTD.
CREDIT AGREEMENT

 

Interest Election Request

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT D, Cover Page



INTEREST ELECTION REQUEST

 

___________ ___, ____

 

To:HSBC Bank USA, N.A.,



Corporate Trust & Loan Agency



452 5th Avenue 

New York, NY 10018




 

and each Lender

 

Ladies and Gentlemen:

 

The undersigned, IHS Markit Ltd. (the “Borrower”), refers to the Credit
Agreement (as amended, the “Agreement”) dated as of June 25, 2018, among the
Borrower, HSBC Bank USA, National Association as administrative agent, the other
agents parties thereto and the Lenders named therein. Capitalized terms used
herein and not otherwise defined herein shall have the meanings assigned to such
terms in the Credit Agreement.

 

The Borrower hereby gives the Administrative Agent and the Lenders notice
pursuant to Section 2.07 of the Credit Agreement that the Borrower requests a
conversion or continuation (a “Change”) of the Borrowing or Borrowings specified
on Schedule 1.

 

By its execution below, the Borrower represents and warrants to the
Administrative Agent and the Lenders:

 

(i)       At the time of and immediately after giving effect to the requested
Change, no Default exists; and

 

(ii)       The representations and warranties of the Borrower set forth in the
Loan Documents are true and correct on and as of the date of the requested
Change with the same force and effect as if such representations and warranties
had been made on and as of such date except to the extent that such
representations and warranties relate specifically to another date.

 

The instructions set forth herein are irrevocable, except as otherwise provided
by the Credit Agreement. A telecopy or other electronic communication of these
instructions shall be deemed valid and may be accepted and relied upon by the
Administrative Agent and the Lenders as an original.

 



  IHS MARKIT LTD.                        

By:



        Name:         Title:  





 

INTEREST ELECTION REQUEST, Solo Page



SCHEDULE 1
TO
Interest Election Request

 

Current Type



(ABR or Eurodollar)



Current Principal Amount Current Interest Period Expiration Date Continue as
(Type) Convert to (Type) New Interest Period Length                            
                               

SCHEDULE 1 TO INTEREST ELECTION REQUEST, Solo Page



EXHIBIT E
TO
IHS MARKIT LTD.
CREDIT AGREEMENT

 

Solvency Certificate

 

 

 

 

 

 

 

 

 

 

 

 

 

EXHIBIT E, Cover Page



FORM OF



SOLVENCY CERTIFICATE

 

[              ], 20__

 

This Solvency Certificate is delivered pursuant to Section 4.02(g) of the Credit
Agreement dated as of June 25, 2018 (the “Credit Agreement”) among IHS Markit
Ltd. (the “Borrower”), the Lenders from time to time party thereto and HSBC Bank
USA, National Association, as Administrative Agent (the “Administrative Agent”).
Capitalized terms used herein and not otherwise defined herein shall have the
meanings assigned to such terms in the Credit Agreement.

 

The undersigned hereby certifies, solely in his capacity as an officer of the
Borrower and not in his individual capacity, as follows:

 

1.      I am the Chief Financial Officer of the Borrower. I am familiar with the
Transactions, and have reviewed the Credit Agreement, financial statements
referred to in Section 5.01 of the Credit Agreement and such documents and made
such investigation as I have deemed relevant for the purposes of this Solvency
Certificate.

 

2.      As of the date hereof, immediately after giving effect to the
consummation of the Transactions, the fair value of the assets of the Borrower
and its Subsidiaries taken as a whole, at a fair valuation, will exceed their
debts and liabilities, subordinated, contingent or otherwise; (b) the present
fair saleable value of the property of the Borrower and its Subsidiaries taken
as a whole will be greater than the amount that will be required to pay the
probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Borrower and its Subsidiaries taken as a whole will be able to
pay their debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) the Borrower and its
Subsidiaries taken as a whole do not have unreasonably small capital with which
to conduct the business in which they are engaged as such business is now
conducted and is proposed to be conducted following the Closing Date. As used in
this definition, the term “fair value” means the amount at which the applicable
assets would change hands between a willing buyer and a willing seller within a
reasonable time, each having reasonable knowledge of the relevant facts, neither
being under any compulsion to act, with equity to both and “present fair
saleable value” means the amount that may be realized if the applicable
company’s aggregate assets are sold with reasonable promptness in an arm’s
length transaction under present conditions for the sale of a comparable
business enterprises.

 

This Solvency Certificate is being delivered by the undersigned officer only in
his capacity as Chief Financial Officer of the Borrower and not individually and
the undersigned shall have no personal liability to the Administrative Agent or
the Lenders with respect thereto.

 

[Remainder of Page Intentionally Left Blank]


 

SOLVENCY CERTIFICATE, Page 1



IN WITNESS WHEREOF, the undersigned has executed this Solvency Certificate on
the date first written above.

 



  IHS MARKIT LTD.                        

By:



        Name:         Title: Chief Financial Officer



 

 

 



SOLVENCY CERTIFICATE, Page 2

 

 



SCHEDULE 2.01

 

COMMITMENTS

 





On file with the Administrative Agent

 









SCHEDULE 3.06

 

DISCLOSED MATTERS

 

None.

 

 

 

 

 

 





SCHEDULE 6.01

 

EXISTING INDEBTEDNESS

 

None.

 

 

 

 

 





SCHEDULE 6.02

 

EXISTING LIENS

 

None.

 

 

 





 

